COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Ortiz and Chaney
              Argued at Lexington, Virginia


              EDNA MICHELLE NAPIER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0518-21-3                                     JUDGE DANIEL E. ORTIZ
                                                                                  MARCH 1, 2022
              WISE COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                      FROM THE CIRCUIT COURT OF WISE COUNTY
                                                  Jeff Hamilton, Judge

                               Anna Maria Midence (Midence Law Firm PLLC, on brief), for
                               appellant.

                               (Jeremy B. O’Quinn; Jeffery Elkins, Guardian ad litem for the
                               minor children, on brief), for appellee. Appellee and Guardian ad
                               litem submitting on brief.


                     Edna Michelle Napier (“mother”) appeals the termination of her parental rights with

              respect to her three children T.N., A.N., and K.N. (collectively “the children”) by the Wise

              County Circuit Court. Mother makes four assignments of error on appeal, contending that:

              (1) the circuit court erred in finding that the Wise County Department of Social Services (“the

              Department”) had strictly complied with the foster care plan under Code § 16.1-283(A) and

              (C)(2); (2) the circuit court erred in not considering the effects of the COVID-19 pandemic and

              the related Supreme Court of Virginia orders of judicial emergency when calculating the time

              frame set by Code § 16.1-283(C)(2); (3) the circuit court erred in granting the termination

              petitions where the Department did not satisfy its duty to pursue suitable relative placement; and



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(4) the circuit court erred in granting the termination petitions where mother had corrected all the

reasons for the children’s removal by the time of the circuit court hearing.1 As the circuit court

did not err as a matter of law, and the record contains evidence to support the court’s judgment,

we affirm the termination of mother’s parental rights.

                                          BACKGROUND2

       Mother is the biological parent of T.N., A.N., and K.N., who are seventeen, eleven, and

eight, respectively. The children were in the care of mother and their biological father Larry

Napier (“father”) until April 16, 2019. Prior to that time, T.N. and K.N. were residing with

mother, and A.N. was residing with father, but neither parent had permanent housing. There

were reports of domestic violence incidents by father towards mother which the children

witnessed. Moreover, both parents had substance abuse issues. Specifically, mother tested



       1
         This assignment of error functionally addresses the sufficiency of the evidence at the
time of the circuit court hearing. Mother’s own brief characterizes this assignment as follows:

               Napier asserts that the evidence is insufficient, as a matter of law,
               to support the termination of her residual parental rights;
               specifically that the trial court did not consider that she had
               substantially remedied the conditions which led to the removal of
               her children. . . . Napier argues that the trial court’s decision, even
               when viewed in the light most favorable to the appellee, whether
               she had substantially remedied the conditions that led to the
               removal as required under Code of Virginia §16.1-283(C)(2), were
               not supported by clear and convincing evidence and must be
               reversed.

Opening Br. at 9. Thus, despite the dissent’s contention otherwise, our analysis substantially
addresses mother’s fourth assignment of error.
       2
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues mother has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
                                                 -2-
positive for methamphetamine. The Department provided ongoing pre-removal services to both

parents but determined in April 2019 that preventative measures were no longer effective. The

Department then sought emergency removal of the children.

       On April 16, 2019, the Department filed abuse and neglect petitions on behalf of the

children, and the Wise County Juvenile & Domestic Relations District Court (“the JDR court”)

entered emergency removal orders. The reasons for removal included (1) domestic violence

issues, (2) substance abuse by the parents, and (3) homelessness. Regarding housing, “neither

parent had a home of their own for the children to reside in long term.” On the date of removal,

April 16, 2019, T.N. and K.N. were temporarily residing with their half-brother David Frith in

Cumberland, Kentucky, while A.N. was residing with father. On April 25, 2019, nine days after

removal, the Department held a family partnership meeting “to give the parents an opportunity to

assist in the development of the service plan, inform them of their right to appeal, to present

them with a list of community service providers, . . . and to initiate their visitation plan.”

Mother attended and participated in this first meeting.

       The initial foster care plans (“initial plans”), filed on May 28, 2019, stated a program goal

of “Return to Own Home” with a concurrent goal of “Relative Placement.” The initial plans

were approved by the JDR court on June 11, 2019. The target date listed on the initial plans was

April 30, 2020.

       The initial plans emphasized the important but attainable steps that the parents needed to

take in order to achieve the program goal. These included addressing substance abuse issues,

housing concerns, and domestic violence, improving parenting skills through therapy and

classes, and cooperating with the Department and court orders. In an effort to attain these goals,

the initial plans listed the services offered to the parents including parental home visits, drug

screenings, substance abuse counseling, parenting classes and moral reconation therapy, referrals

                                                 -3-
for parenting assessments, referrals for psychological assessments, family counseling sessions,

counseling for domestic violence victims, and scheduled visitation with the children. The

Department provided all of these services and resources.

        The initial plans likewise detailed the efforts made to locate and place the children with

relatives: “[t]he agency conducted a database search through CLEAR3 and any potential

relatives were contacted by letter concerning the status of the child.” Further, the initial plans

noted that “[i]f any family members express an interest . . . [the Department] will utilize all home

study guidelines to assess their suitability as a placement option.” No family member responded

to the letters or filed a petition for custody of the children.

        Mother failed to attend the second family partnership meeting scheduled on September

12, 2019. Her boyfriend called to inform the Department they would not be able to attend

because they were being forced to move out of their temporary residence. After the missed

family partnership meeting, the Department filed the foster care review plans (“review plans”) on

September 17, 2019, which reiterated the program goal of “Return to Own Home” with a

concurrent goal of “Relative Placement” and maintained the target date of April 30, 2020. The

review plans stated that there was no significant change in progress since the initial foster care

plans were approved.

        The review plans also identified multiple substantial barriers to goal achievement that

continued to exist. Mother tested positive for methamphetamine and other drugs in May, June,

and August, and refused drug tests in June and July 2019. The Department was provided no

proof that mother was involved in or had completed any of the programs outlined in the initial

plans. As of the review plans’ filing, the Department noted that mother stated on multiple

occasions that she planned to enroll in counseling but provided no evidence that she had done so.


        3
            CLEAR is the database used by Wise County to search for potential relatives of a child.
                                              -4-
The Department noted that contact with mother had been sporadic and that she would need to

enroll in classes to address the removal concerns. Moreover, at the time of filing, mother was

still homeless, having had to move out of her temporary housing. In the review plans, the

Department explicitly stated that “[i]f there are not any substantial changes in regards to progress

prior to the permanency planning hearing, the agency will have to give serious consideration to

an alternative goal at that time.”

        The Department noted that it held a third family partnership meeting on January 21,

2020, and “neither parent attended this meeting or called to explain their absence.” On January

28, 2020, the Department filed new foster care service plans (“final plans”), changing the

program goal to adoption. The new target date for achievement was December 31, 2020. The

reason stated for the new service plans was “Permanency Planning.” The final plans explained

why “Return to Own Home” was not chosen as a goal:

               This goal was not chosen but was selected as the primary goal on
               the initial foster care plan. Needs, services, and responsibilities
               were listed that, if followed, would have placed the family squarely
               on the path towards reunification. The mother and father have
               both failed to properly address the removal issues or make the
               required progress that would make them an option for the children.
               The time has now arrived for permanency planning and neither
               parent is in a position to have the children on a full time basis. To
               place them back with either would pose significant risk of further
               abuse/neglect to the children.

The Department detailed its reasoning for why adoption was chosen as the new program

goal:

               This goal was chosen based on the children’s ages, the length of
               time they have been in care, and the fact that the higher priority
               goals have not been achieved. Adoption will be in their best
               interest, provide them a safe, stable environment, and offer them
               an opportunity to make a permanent connection with a forever
               family.




                                                -5-
        Those final plans identified continuing barriers to goal achievement. Regarding housing,

the final plans stated that although mother had recently obtained housing in Kentucky, the home

had “no beds for the children or furniture in the other rooms outside of the mother’s bedroom.”

The Department identified substance abuse as an ongoing concern as mother had only provided

negative results in October 2019 and January 2020. Additionally, mother’s boyfriend tested

positive for Suboxone without a prescription in January 2020. The final plans reiterated that

mother provided “zero proof” other than her assertions that she “[was] involved or completed

any type of rehabilitative programs” listed in the foster care plans. Finally, the permanency

plans noted that mother’s contact with the Department had been sporadic, which made parenting

assessments difficult. On January 28, 2020, the Department filed petitions for the termination of

mother’s parental rights to her three children (“termination petitions”) pursuant to Code

§ 16.1-283.4 The Department also filed petitions for permanency planning hearings on behalf of

the children.

        The JDR court held a termination hearing on February 18, 2020, which mother’s attorney

attended. The JDR court granted the termination petitions. Mother appealed the termination

orders to the circuit court.

        On April 13, 2021, the circuit court heard mother’s appeal. At the outset of the hearing,

the court conducted in camera interviews with the three children. The circuit court recited the

children’s in camera testimony on the record during its ruling. The older two children stated to



        4
         The dissent interprets Code § 63.2-910.2(A) to mean that the Department was not
required to file termination petitions until “a child has been in foster care . . . for 15 of the most
recent 22 months” or if a parent has been convicted of a violent offense. However, the parties
did not raise this argument and Code § 63.2-910.2(A) did not form the grounds for the
termination petitions in this case. Most importantly, Title 16.1 outlines specific timelines for the
Department to act at each stage of a parental rights termination case. See Code §§ 16.1-281(A),
(C), -282(A), and -283(C). Reading Code § 63.2-910.2 to change those deadlines would render
the time periods provided by Title 16.1 meaningless.
                                                  -6-
the trial judge that when they were with mother “they didn’t bathe regularly, they didn’t brush

their teeth regularly. They didn’t have regular food. They had excessive absentees in school.”

The oldest child told the judge that she was worried that if she went to school, no one would look

after her brother. The judge noted that the children

               expressed more than an absolute joy with the idea that they’re in a
               house now that’s different than the house that they were in. An
               unbridled happiness to be somewhere other than they were located.
               To be treated something other than the way they were being
               treated.

At no point during the trial did either party object to the children’s in camera testimony or raise

the issue on appeal.

       The circuit court heard testimony from Kimberly Carter, a licensed practical counselor

for the children. Carter testified that she began working with the children in the spring of 2019

and sees them once or twice a month. Letters from Ms. Carter documenting her findings were

admitted. She testified that the children all showed symptoms of post-traumatic stress when she

began meeting with them. One of the children made an allegation of inappropriate touching by

mother’s current boyfriend, which Ms. Carter reported to the Department. Another child, K.N.,

was nonverbal when she began treating him. Ms. Carter testified that they had recovered

substantially during treatment and were excited about their current foster family. She also

testified that returning the children to mother would be “psychologically devastating for them.”

       In his statements to the court, the guardian ad litem provided similar observations of the

children’s significant progress in their education and well-being. Specifically, he noted

improvement in school attendance and performance since the children had been placed with their

foster family. Moreover, in argument, the guardian ad litem noted communications he had with

the children, in which they discussed how happy and safe they felt at their foster home.




                                                -7-
       Paul Adams, the Department foster care worker assigned to the children in September

2019, testified next. In preparation for this case, Mr. Adams discovered that mother had a prior

felony conviction for wanton endangerment of the eldest child from 2007. He also testified that

the initial plans indicated CLEAR letters were sent to eligible relatives. Regarding mother’s

progress, Mr. Adams testified that mother completed a parenting class on October 21, 2019, but

only completed moral reconation therapy on June 10, 2020—four months after the termination

by the JDR court. Similarly, mother completed a psychological evaluation on June 2, 2020.

Mr. Adams likewise testified that mother tested positive for controlled substances during the nine

months following removal, and in February 2020 after the termination by the JDR court.5 He

stated that mother attended eleven of her supervised visitation appointments with the children

and missed six others. Mr. Adams heard from mother that she had found acceptable housing just

prior to the JDR court hearing but could not verify that it was fully equipped with utilities, food,

water, and power.6

       The circuit court then heard testimony from mother. Mother denied the allegation of

physical abuse made by one of the children against her current boyfriend. She admitted to not

finishing moral reconation therapy until after the termination by the JDR court. Further, mother

testified that she obtained a lease in June 2020, four months after the initial termination. Mother

admitted that the Department had discussed potential relatives for placement of the children with

her and that she identified her son David Frith. At no point did mother offer an excuse or




       5
         Mother tested positive for gabapentin, a controlled substance for which mother did not
have a prescription.
       6
        The dissent incorrectly interprets this decision’s characterization of Mr. Adams’
testimony. The testimony speaks for itself, and our interpretation is in line with the standard of
review and gives deference to the prevailing party below.
                                                -8-
explanation for missing the third family partnership meeting in which the goal for adoption was

determined.

       Finally, the court heard testimony from the children’s half-brother David Frith, in which

he articulated his desire to have custody of the children. Mr. Frith admitted that the Department

told him three months prior to the circuit court hearing that he would need to file a custody

petition if he wished to pursue custody. Mr. Frith declined to do so because he believed mother

“deserved them back.” Additionally, even after the JDR court terminated mother’s parental

rights, he was “waiting for the outcome” and “thought [mother] would get them back.”

       The circuit court terminated mother’s parental rights as to all three children. In its ruling,

the court found that termination was in the best interests of the children and that mother had

failed to remedy substantially the conditions which led to the children’s foster care placement

within a reasonable period of time not to exceed twelve months from removal. Mother timely

appealed the terminations.

                                             ANALYSIS

       “In matters of a child’s welfare, trial courts are vested with broad discretion in making

the decisions necessary to guard and to foster a child’s best interests.” Farley v. Farley, 9

Va. App. 326, 328 (1990). In assessing a circuit court’s decision to terminate parental rights,

“we view the evidence in the light most favorable to the prevailing party, in this case, the

Department, and grant to it all reasonable inferences fairly deducible from the evidence.” King

v. King George Dep’t of Soc. Servs., 69 Va. App. 206, 210 (2018) (quoting Farrell v. Warren

Cnty. Dep’t of Soc. Servs., 59 Va. App. 375, 420-21 (2012)).7 When reviewing a trial court’s



       7
         The dissent cites, but does not apply, the standard of review required in this case. In
essence, much of the dissent’s recitation views the facts in the light most favorable to mother,
who did not prevail below, gives no deference to the circuit court as finder of fact, and omits key
facts from its analysis.
                                                -9-
decision to terminate parental rights, we presume a trial court “thoroughly weighed all the

evidence, considered the statutory requirements, and made its determination based on the child’s

best interests.” Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 7 (2005) (quoting

Farley, 9 Va. App. at 329). We will not disturb a trial court’s judgment based on evidence heard

ore tenus “unless plainly wrong or without evidence to support it.” Id. (quoting Logan v. Fairfax

Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)).8

        Appellate courts review a “circuit court’s legal conclusions . . . de novo.” Lane v. Starke,

279 Va. 686, 690 (2010). Likewise we “review interpretation of statutes . . . de novo.” Belew v.

Commonwealth, 284 Va. 173, 177 (2012).

  I. The circuit court did not err in finding the Department complied with the foster care plans
                          under Code § 16.1-283(C)(2) and 16.1-283(A).

        Mother’s first assignment of error claims that the Department failed to comply with the

foster care plans under Code § 16.1-283(C)(2) and Code § 16.1-283(A). In support of this

assignment, mother argues that the Department was required to give her until the initial plans’

goal target date of April 30, 2020 to remedy the causes of removal.

        “The statutory scheme for the constitutionally valid termination of residual parental rights

in this Commonwealth is primarily embodied in Code § 16.1-283.” Rader v. Montgomery Cnty.

Dep’t of Soc. Servs., 5 Va. App. 523, 526 (1988). The Supreme Court of Virginia held Code

§ 16.1-283 was constitutional and did not violate the Fifth and Fourteenth Amendments to the



        8
         The dissent states that “[w]hen the sufficiency of the evidence depends on the
interpretation of a statute, this Court ‘review[s] the trial court’s statutory interpretations and legal
conclusions de novo.’” Infra at 31 (quoting Sink v. Commonwealth, 28 Va. App. 655, 658
(1998)). The full quote makes clear that a sufficiency of the evidence analysis is not a pure
question of law: “Although the trial court’s findings of historical fact are binding on appeal
unless plainly wrong, we review the trial court’s statutory interpretations and legal conclusions
de novo.” Sink, 28 Va. App. at 658. The case JSR Mech., Inc. v. Aireco Supply, Inc., 291 Va.
377, 383 (2016), cited by the dissent, is focused on a court purely interpreting a statute, not a
court applying a statute to facts.
                                                 - 10 -
U.S. Constitution, or Article I, §§ 1 and 11 of the Virginia Constitution. Knox v. Lynchburg Div.

of Soc. Servs., 223 Va. 213, 223 (1982).9 Moreover, “due process requires the trial courts to

comply strictly with the statutory scheme for disposition of child custody cases.” Rader, 5

Va. App. at 528. Further, a natural parent “is entitled to prior and specific notice of the

disposition sought by the agency in whose custody a child has been placed.” Martin v.

Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 22 (1986).

       Code § 16.1-283(A) reflects this entitlement, stating that “[n]o petition seeking

termination of residual parental rights shall be accepted by the court prior to the filing of a foster

care plan, pursuant to § 16.1-281, which documents termination of residual parental rights as

being in the best interests of the child.” That provision also states that “[t]he court may hear and

adjudicate a petition for termination of parental rights in the same proceeding in which the court

has approved a foster care plan which documents that termination is in the best interests of the

child.” Code § 16.1-283(A).

       Code § 16.1-281(A) sets forth the timeline in which the Department is required to prepare

and file an initial foster care plan, requiring that the “department or child welfare agency shall

file the plan with the juvenile and domestic relations district court within 45 days following the

transfer of custody or the board’s placement of the child” unless the court permits an extension.

A hearing for the approval of the initial foster care plan must “be held within 60 days of . . . the

original preliminary removal order hearing, if the child was placed in foster care pursuant to

§ 16.1-252.” Code § 16.1-281(C). A foster care review hearing

               shall be held within four months of the dispositional hearing at
               which the foster care plan pursuant to § 16.1-281 was reviewed if
               the child . . . is under the legal custody of a local board of social
               services or a child welfare agency and has not had a petition to
               terminate parental rights granted, filed or ordered to be filed on the

       9
         The Court ruled on the constitutionality of a prior, substantially similar version of Code
§ 16.1-283.
                                              - 11 -
               child’s behalf; has not been placed in permanent foster care; or is
               age 16 or over and the plan for the child is not independent living.

Code § 16.1-282(A). Moreover,

               a permanency planning hearing shall be held within 10 months of
               the dispositional hearing at which the foster care plan pursuant to
               § 16.1-281 was reviewed if the child . . . is under the legal custody
               of a local board of social services or a child welfare agency and
               has not had a petition to terminate parental rights filed on the
               child’s behalf, has not been placed in permanent foster care, or is
               age 16 or over and the plan for the child is not independent living.

Code § 16.1-282.1(A) (emphasis added).

       Importantly, however, Code § 16.1-283(A) provides that “[t]he residual parental rights of

a parent or parents may be terminated by the court as hereinafter provided in a separate

proceeding if the petition specifically requests such relief.” Code § 16.1-283(C) provides a basis

for termination if the court finds upon clear and convincing evidence that termination is in the

best interests of the child and

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

That same section further provides that

               [p]roof that the parent or parents, without good cause, have failed or
               been unable to make substantial progress towards elimination of the
               conditions which led to or required continuation of the child’s foster
               care placement in accordance with their obligations under and within
               the time limits or goals set forth in a foster care plan . . . shall
               constitute prima facie evidence of this condition.

Code § 16.1-283(C)(2).

       In reviewing the Department’s adherence to these requirements, we begin with the initial

removal. The children were removed because of abuse and neglect by their parents on April 16,


                                               - 12 -
2019.10 The Department filed the initial plans on May 28, 2019, which was forty-two days after

the date of removal and within the forty-five-day period required by Code § 16.1-281(A). The

initial plans were approved by the JDR court on June 11, 2019, which was fifty-six days after the

date of removal and within the sixty-day period required by Code § 16.1-281(C). The review

plans were filed on September 17, 2019, and approved on October 1, 2019, which was within the

four-month period required by Code § 16.1-282(A). At no point did the Department miss any of

the statutory deadlines.

        The Department’s next deadline was a permanency planning review hearing within ten

months of the initial plans’ dispositional hearing “if the child . . . is under the legal custody of a

local board of social services or a child welfare agency and has not had a petition to terminate

parental rights filed on the child’s behalf.” Code § 16.1-282.1(A) (emphasis added). However,

the Department chose to file the termination petitions on January 28, 2020. Code

§ 16.1-282.1(A) clearly states a further permanency planning review hearing is only required

within ten months of the initial plans’ dispositional hearing if there have been no termination

petitions filed on the child’s behalf. As the Department filed new foster care plans and

termination petitions on January 28, 2020 along with petitions for permanency planning hearings

on the new goal of adoption, Code § 16.1-282.1(A)’s ten-month deadline from the initial plans

was inapplicable.


        10
          Despite the plain language of Code § 16.1-283(C)(2) providing that the period for a
parent to substantially remedy conditions of removal is “not to exceed 12 months from the date
the child was placed in foster care,” the dissent faults the trial court for failing to analyze the
second prong from the date of the circuit court hearing.
        The dissent asserts that even though mother had a maximum of twelve months to remedy
the conditions of removal from the date the child was placed in foster care, the court should
instead look to whether she remedied the conditions as of the circuit court hearing—April 13,
2021—and consider “the totality of the circumstances.” The dissent does not cite any precedent
to support that claim. Instead, it rewrites the statute to permit mother almost twenty-four months
to remedy the conditions of removal, with no regard to the best interests of the children, who
were sitting in limbo.
                                                 - 13 -
       Instead, the Department decided to pursue termination of mother’s parental rights and

filed the termination petitions and final plans to that effect, pursuant to Code § 16.1-283(A).11




       11
          Although raised by the dissent, mother did not argue that the children were never in
foster care. Mother’s own brief states that the children “were removed from the home of both
parents in April 2019” and that “[u]pon placement of the children in foster care, the parents
agreed to complete various services.” Opening Br. at 5. In fact, mother asserts and the record
contains evidence that the JDR court entered emergency removal orders, preliminary removal
orders, and held adjudicatory abuse and neglect hearings. The dissent’s reading of the factual
record would likely be a surprise to mother, the Department, and most importantly the children,
who are presently living with a foster family.
        In Rader, this Court reversed a termination because no petition had been filed and no
removal had taken place:

               On July 5, 1984, when the juvenile court apparently first became
               aware of the circumstances of the two Rader children in question,
               no petition seeking their custody by DSS had been filed. Code
               § 16.1-260, in pertinent part, requires the filing of a petition to
               invoke the jurisdiction of the juvenile court. Contrary to the
               position taken by DSS in this appeal, paragraph (F) of Code
               § 16.1-260 does not waive the requirement of the filing of a
               petition but, rather, addresses the duties of the intake officer and
               the actions taken in regard to the petition. The juvenile court did
               not exercise its jurisdiction for emergency removal of the children
               pursuant to Code §§ 16.1-251 to 253. Under these statutes, the
               parents would have been given specific notice in writing of a
               subsequent hearing on the merits by a petition stating the factual
               circumstances which allegedly necessitated removal of the
               children. In summary, the juvenile court did not have jurisdiction
               to enter the original custody order on July 5, 1984; consequently,
               the order was void.

Rader, 5 Va. App. at 527 (emphasis added) (footnote omitted). Unlike in that case, here the JDR
court entered emergency removal orders and preliminary removal orders pursuant to Code
§§ 16.1-251 and 16.1-252, respectively. The Rader case clearly contemplates such removal
orders to be “commitment orders” under Code § 16.1-283.
        The dissent misconstrues Lynchburg Div. of Soc. Servs. v. Cook, 276 Va. 465 (2008), for
the proposition that a preliminary removal order is not a commitment order for purposes of
termination. See infra at 41. Under that logic, no temporary order could ever be a commitment
order prior to a termination, because a court could not award permanent custody to the
Department while the parent’s parental rights were still intact. Such a construction essentially
writes “commitment order” out of the statute. Moreover, Cook does state that

                                               - 14 -
Code § 16.1-283(A) further authorizes the court to “hear and adjudicate a petition for termination

of parental rights in the same proceeding in which the court has approved a foster care plan

which documents that termination is in the best interests of the child.”

       Moreover, mother had notice of the grounds for termination and the termination hearing.

She received court-appointed counsel ahead of the JDR court hearing. In fact, mother failed to

appear at both the second and third family partnership meetings, where the Department

developed both the review plans, which warned of the possibility that the target goal would be

changed, and the final plans, which changed the target goal to adoption.12

       Finally, contrary to mother’s argument, the circuit court was not required to find that

mother failed or had been unable to make substantial progress “under and within the time limits

or goal set forth in a foster care plan filed with the court.” The pertinent text of Code

§ 16.1-283(C)(2) instead provides a basis for termination of parental rights if the parents fail to

substantially remedy the conditions that led to removal and permits the Department to use the

parent’s failure to make substantial progress towards eliminating the removal conditions as




               A juvenile and domestic relations district court may also order the
               removal of an allegedly abused or neglected child by entering a
               preliminary removal order under Code § 16.1-252(A). The party
               petitioning for removal must prove the same facts as required for
               an emergency removal order. Code § 16.1-252(E). Following the
               preliminary removal hearing, the juvenile and domestic relations
               district court may place the child in the custody of a suitable
               agency or of a suitable person under the supervision of the local
               department of social services. Code § 16.1-252(F).

Cook, 276 Va. at 478.
       12
          The dissent claims that this was insufficient notice of the disposition sought, even
though the disposition sought—termination under Code § 16.1-283—was listed on the petitions
and mother was appointed counsel. The dissent’s analysis requiring specific grounds to be stated
on a termination petition was not raised by mother at any point in this appeal, changes the word
“disposition” from Martin, 3 Va. App. at 22, to “grounds for termination,” and is not mandated
by the statute.
                                               - 15 -
prima facie evidence of the condition. Code § 16.1-283(C)(2).13 Critically, this section sets forth

what “shall constitute prima facie evidence” but does not alter the underlying statutory basis for

termination. See Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 539 (1990)

(holding that while Code § 16.1-283(B)(2)(c) provides certain situations that may constitute

prima facie evidence for termination, “the statute does not condition such a finding upon this

evidence alone”). Providing that certain proof may constitute prima facie evidence does not

change the legal framework for termination and does not impose an additional requirement on

the Department.

       Thus, the circuit court did not err in its legal interpretation of the statutory termination

framework in finding that the Department had complied with Code § 16.1-283(A) and (C)(2).

II. The circuit court did not err in not considering the effects of the COVID-19 pandemic on the
                          time frame set forth in Code § 16.1-283(C)(2).

       Mother’s second assignment of error asserts that the circuit court erred in not considering

the effects of the COVID-19 judicial emergency on the time frame established by Code

§ 16.1-283(C)(2) for mother to remedy substantially the conditions which led to the children’s

removal.

       As set forth above, Code § 16.1-283(C)(2) provides a basis for termination where a

parent has failed to remedy substantially the conditions requiring removal “within a reasonable

period of time not to exceed 12 months from the date the child was placed in foster care . . . .”

“The twelve-month time limit established by Code § 16.1-283(C)(2) was designed to prevent an


       13
           The dissent objects to our use of “fails” and would prefer we use “unwilling or unable”
even though we cite verbatim the language of the statute in this opinion. In so doing, the dissent
argues we are changing the words of the statute. However, it is unclear how a parent could be
willing and able to complete a task and still fail to accomplish it. Conversely it is unclear how a
parent who fails to complete a task would not be either unwilling or unable to accomplish it. If a
parent is unwilling or unable to remedy the conditions of removal, they fail to do so.
Manifestation of a parent’s willingness and ability can only be shown by actual evidence of a
parent’s actions.
                                                - 16 -
indeterminate state of foster care ‘drift’ and to encourage timeliness by the courts and social

services in addressing the circumstances that resulted in the foster care placement.” L.G. v.

Amherst Cnty. Dep’t of Soc. Servs., 41 Va. App. 51, 56 (2003). Thus, the basis for termination is

whether the parent has remedied substantially the conditions of removal within a “reasonable

period of time” from the removal. The phrase “not to exceed 12 months” only operates as the

outer limit of that time period.

         This Court addressed the similar phrase “within a reasonable time” in the context of a

termination under Code § 16.1-283(B)(2)(c). “The phrase, ‘within a reasonable time’ is not

definable by any prescribed rule. Its meaning depends upon the context and the attendant

circumstances; not upon mere opinion or expectation.” Kaywood, 10 Va. App. at 540 (citing Va.

Ass’n of Ins. Agents v. Commonwealth, 187 Va. 574, 579 (1948)).

         The Courts’ interpretations in Kaywood and Va. Ass’n of Ins. Agents are equally

applicable to Code § 16.1-283(C)(2). The phrase “reasonable period of time” is not definable by

any prescribed rule, and its meaning necessarily depends upon the context and attendant

circumstances of the case. As such, the “reasonable period of time” is not a single rigid period of

time set by statute. Rather, the reasonableness is a factual determination made by the circuit

court.

         In this case, the Department filed the termination petitions on January 28, 2020. The

factual question before the circuit court was whether the period of time between removal and

filing of the termination petitions—approximately nine and a half months—was a reasonable




                                               - 17 -
period of time.14 The COVID-19 orders mother cites are not legally relevant to this

determination, since the first declaration of judicial emergency by the Supreme Court of Virginia

was issued on March 16, 2020, almost two months after the termination petitions were filed. See

March 16, 2020 Order Declaring a Judicial Emergency in Response to COVID-19 Emergency.

For purposes of this case, the “reasonable period of time” for mother to remedy the causes of

removal had already been determined by the time the COVID-19 emergency occurred.

Therefore, the circuit court did not err in not considering the effects of the COVID-19 pandemic

on the time frame set by Code § 16.1-283(C)(2).

   III. The circuit court did not err in finding the Department satisfied the relative placement
                            requirement found in Code § 16.1-283(A).

       Mother’s next assignment of error asserts that the circuit court erred in finding the

Department satisfied Code § 16.1-283(A)’s relative placement obligation.

       Code § 16.1-283(A) requires that prior to terminating parental rights, a court “give

consideration to granting custody to a person with a legitimate interest.” “Before termination of

parental rights by the court, the agency seeking termination has an affirmative duty to investigate

all reasonable options for placement with immediate relatives.” Sauer v. Franklin Cnty. Dep’t of


       14
           The dissent takes issue with our analysis of the reasonable period of time using the date
on which the termination petitions were filed as the end date of the period.
        First, whether one uses the filing date or the JDR hearing date is practically immaterial
under this assignment of error, as both occurred prior to the COVID-19 judicial emergency.
Second, Code § 16.1-283(A) provides that “No petition seeking termination of residual parental
rights shall be accepted by the court prior to the filing of a foster care plan, pursuant to
§ 16.1-281, which documents termination of residual parental rights as being in the best interests
of the child.” It necessarily follows that the basis for termination must exist at the time of the
filing of the termination petitions. Thus, the reasonable period of time must have already elapsed
by the time the petitions were filed in order to form the basis for the termination petitions. Under
the dissent’s logic that the only relevant consideration is the parent’s status at the circuit court
hearing, a department could file a termination petition before a reasonable period of time lapsed.
Third, the dissent believes we are empowering the Department to determine the period of time a
parent has to comply. Rather, we reiterate that the JDR or circuit court is empowered under the
statute to deny the termination petition if a department prematurely files a petition before a
reasonable period of time has expired.
                                                 - 18 -
Soc. Servs., 18 Va. App. 769, 771 (1994). However, this Court has held that this obligation is

limited. In fact, the “statutory prerequisite is satisfied when the relative testifies before the

circuit court, so that it may consider the suitability of placing the child with that relative, as

compared with other placement options.” Desper v. Shenandoah Valley Dep’t of Soc. Servs.,

No. 0634-18-3, slip op. at 8 (Va. Ct. App. Aug. 7, 2018). This Court has repeatedly found the

statutory prerequisite is met for relative placement when a relative testifies at the circuit court

hearing so that the court can assess the suitability of the relative for placement. See, e.g.¸ Brown

v. Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 218 (2004); Hawthorne v. Smyth Cnty.

Dep’t of Soc. Servs., 33 Va. App. 130, 139 (2000). Moreover, “[n]othing in the statute or case

law suggests that [the Department] has an affirmative duty to conduct a home study.” Brown, 43

Va. App. at 217-18.

        Although the dissent’s reading of these opinions differs, these cases, combined with the

standard of review, can only compel the conclusion a trial court can make decisions about a

relative placement option after hearing the relative’s testimony ore tenus. In Hawthorne, the full

and complete quote from the opinion regarding relative placement is

                DSS did not similarly investigate Brown. However, the purpose
                underlying Code § 16.1-283(A) was nevertheless met in this case.
                The statute requires that the court “give a consideration to granting
                custody to relatives of the child” prior to terminating parental
                rights and placing the child in the custody of social services.
                Brown testified at the ore tenus hearing as to her suitability and
                willingness to assume custody of B.H. Thus, as required by
                statute, the trial court was presented with evidence for its
                consideration as to the suitability of placing B.H. with Brown
                before it ordered the termination of appellants’ parental rights. It
                is well established in Virginia that a court will not compel “a vain
                and useless undertaking.” Because Brown testified as to her
                suitability to assume custody of B.H., there was no reason to
                require DSS to investigate her, as the court had before it all the
                evidence necessary to consider Brown as a possible custodian.




                                                 - 19 -
Hawthorne, 33 Va. App. at 139 (emphasis added) (internal citation omitted). And again, in

Brown, the Court found that where a relative testifies and the trial court is presented with the

evidence for its consideration of suitability of the relative through that testimony, the statutory

requirement is met:

               Moreover, Rosemary testified at the hearing and informed the
               court of her “suitability and willingness” to take D.B. into her
               custody. The trial court also heard evidence from an expert, Ann
               Henley, who had evaluated “the family history of the children and
               the parents.” Based on her evaluation, Henley concluded that D.B.
               had no attachment to, or bond with, Rosemary. She determined
               that Rosemary last saw D.B. when he was ten months old. She
               further concluded that placing D.B. with Rosemary would separate
               him from his sister, H., “the only constant in D.B.’s whole
               existence.” “Thus, as required by statute, the trial court was
               presented with evidence for its consideration as to the suitability of
               placing [D.B.] with [Rosemary] before it ordered the termination
               of appellant[’s] parental rights.” Based on the evidence the trial
               court received, we cannot say that its decision to deny Rosemary’s
               petition for custody of D.B. was plainly wrong.

Brown, 43 Va. App. at 218-19 (citations omitted).

       Moreover, in Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 568

(2018) (emphasis added) (internal citation omitted), the Court cited all of the things that the

Department did and then stated the following:

               Ultimately, however, the circuit court had the responsibility of
               assessing this information and determining whether any relatives
               would be appropriate placements for the children. The record
               likewise indicates that the circuit court carefully considered the
               evidence of DFS’s investigation into the relatives for placement,
               including trial testimony from several potential relatives, before
               concluding that none of the relatives would be suitable placements.

               The circuit court thus had ample evidence to consider and in fact
               gave full consideration to that evidence. Because this Court defers
               to a lower court’s judgment based on evidence heard ore tenus
               unless plainly wrong or without support, it does not disturb the
               circuit court’s ruling that no relatives were suitable placements.




                                                - 20 -
While this case does not stand for the proposition that testimony alone satisfies the obligation

under the statute, it does not reject it either, and does give substantial weight to the trial

testimony of the potential relative. In fact, Castillo addresses facts similar to this case—a search

for relatives occurred, letters were sent out to potential relatives, and a potential relative testified.

        In cases where relatives testify, relatives are providing the court with an opportunity to

assess their credibility and make determinations about suitability. As such, when a relative

testifies, the circuit court has that testimony in front of them to make its decision about suitable

relative placement.

        In order to reach the conclusion asserted by the dissent, we would have to conclude that

Mr. Frith, though he testified about his willingness and suitability to take the children, did not

provide the circuit court with sufficient information to make that decision. Yet, the dissent

would have us rely on that same testimony to find that “the record shows that Mr. Frith is a

potential relative placement.” See infra at 53. The dissent cannot have it both ways—Mr. Frith

cannot testify that he is suitable and willing to take the children and simultaneously claim the

circuit court does not have enough information about him to reach any conclusion on that issue.

The absence of evidence and the existence of evidence are mutually exclusive.

        Mother relies heavily on the Sauer case for the proposition that the Department had a

duty to investigate Mr. Frith and that he did not have a duty to present himself as a relative

placement option. In particular, the Sauer decision notes that the fact that “the grandmother did

not present herself to the Department or the trial court as an alternative placement for the

children to the termination of Mr. Sauer’s parental rights is not material.” Sauer, 18 Va. App. at

772.

        However, the Sauer case is not the end of the analysis. Mother is correct that the

Department had a duty to investigate potential relative placement. Yet following Sauer, in which

                                                 - 21 -
the relative at issue did not appear, this Court found in numerous cases that the duty was satisfied

when the potential relative appears and testifies in circuit court—even if the relative does not

have a duty to do so. Those cases are not in conflict. When that relative is able to testify and

present his or her case for suitability, subject to cross-examination, the fact finder can make an

informed determination and give “consideration to granting custody to a person with a legitimate

interest.” Code § 16.1-283(A).

        In this case, unlike Sauer and like Castillo, the record contained evidence that the

Department conducted a CLEAR record search for potential relatives for placement and sent out

letters to those relatives in addition to the testimony of Mr. Frith. Further, the Department

discussed potential relative placement options with mother.15 Mr. Frith himself testified that the

Department contacted him and told him that he needed to file a custody petition if he wanted

custody of the children, yet he did not do so. He further testified regarding his suitability to take

custody of the children. Mr. Frith stated to the circuit court that he chose not to seek custody of

the children because he believed mother “deserved them back.” Mr. Frith also claimed, after the

JDR court’s termination, that he “was waiting for the outcome” of the circuit court termination

case.

        There is ample evidence in the record to support the conclusion that the Department

conducted a search for suitable relatives and attempted to contact them. The Department spoke

with mother about alternative placement with relatives. The Department informed Mr. Frith

about the need to petition for custody if he wanted the children. Most importantly, Mr. Frith

himself testified, was cross-examined, and was questioned by the circuit court. This testimony

alone is sufficient to satisfy the Department’s duty under the applicable standard of review.


        15
           The dissent does not adequately acknowledge the evidence in the record that letters
were sent out to family members through the CLEAR system and that DSS asked mother about
potential relatives for placement.
                                              - 22 -
Beyond that, the record demonstrates the Department made efforts to investigate all reasonable

options for placement with immediate relatives.16 The Brown case makes clear the Department

was not required to conduct a home study in order to meet its obligation. Thus, the circuit court

did not err in finding the Department complied with Code § 16.1-283(A)’s relative placement

obligation.

      IV. The circuit court did not err in granting the termination petitions pursuant to Code
                                          § 16.1-283(C)(2).

        Mother’s final assignment of error asserts that the circuit court erred in granting the

termination petitions.

        Under Code § 16.1-283(C)(2), the court must determine (1) whether termination is in the

child’s best interests17 and (2) whether the parent substantially remedied the conditions that led

to the child’s placement in foster care within a reasonable period of time, not to exceed twelve

months. Thach v. Arlington Cnty. Dep’t of Hum. Servs., 63 Va. App. 157, 169 (2014).

        Under the first prong,

               the circuit court must evaluate and consider many factors: the age
               and physical and mental condition of the child; the age and
               physical and mental condition of the parent; the relationship
               existing between the parent and the child; the needs of the child;
               the role the parent has played, and will play in the future, in the
               upbringing and care of the child; and any other such factors that
               are necessary.

Id.




        16
         The dissent does not address this additional evidence and testimony from Mr. Frith.
This omission ignores the evidence the trial court necessarily considered in making its
determination.
        17
           The dissent is missing any meaningful discussion of the best interests of the children.
Instead, it conducts an analysis not tethered to the statutory framework and prioritizing the
interests of mother. The dissent disregards the interests that the termination procedure is
designed to protect—those of the children.
                                                - 23 -
       If the circuit court finds clear and convincing evidence that termination is in the child’s

best interests, then the circuit court reviews the second prong. Id. at 170.18

       Under the second prong of Code § 16.1-283(C)(2), the court must find clear and

convincing evidence that

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2); see also Thach, 63 Va. App. at 170.

       The time limit provided by subsection (C)(2) “does not . . . temporally restrict the trial

court’s consideration to events that occurred between the parent and child only during that

discrete twelve-month time period to the exclusion of what may have occurred before and after

those dates.” L.G., 41 Va. App. at 57. Moreover, this Court held that

               [s]uch a construction of the statute “would deny the fact finder the
               opportunity to evaluate the present best interests of the child. The
               trial court may discount the parent’s current ‘progress’ if the best
               interests of the child would be served by termination. However,
               . . . the trial court may determine that a parent’s delayed, but
               nonetheless substantial, progress may overcome the time delay. We
               will not deprive the trial court of the opportunity to weigh the rights
               of the parents and the best interests of the child.”

Id. (quoting Roanoke City Dep’t of Soc. Servs. v. Heide, 35 Va. App. 328, 337 (2001)).

       Thus, the circuit court’s first determination is whether termination is in the best interests

of the children and that inquiry is not constrained to the “reasonable period of time” provided in



       18
          The dissent takes issue with the order in which this opinion analyzes the prongs of
Code § 16.1-283(C)(2), even though the order is set out in the statute and in numerous cases,
including the published case cited here. This criticism is logically flawed and functionally
irrelevant—if either prong is not met, termination does not proceed no matter the order.
Nonetheless we defer to the order set out in the statute and in case law.
                                               - 24 -
Code § 16.1-283(C)(2). In this way, the first prong of the analysis functions as a backstop for

the parent—if progress is made after the “reasonable period of time” the court can consider such

evidence in determining the best interests of the child. If the circuit court then concludes that

termination is not in the child’s best interests, the analysis does not continue to the second prong,

and the termination does not take place. Conversely, if the court finds it is in the best interests of

the child to terminate parental rights, the analysis moves to the second prong. Then, the question

is whether the parent substantially remedied the conditions that led to the child’s placement in

foster care within a reasonable period of time, not to exceed twelve months. Code

§ 16.1-283(C)(2). At that point, any progress made after the “reasonable period of time” is

necessarily not a consideration under that prong of the analysis.

       The dissent cites from Rocka v. Roanoke Cnty. Dep’t of Pub. Welfare, 215 Va. 515

(1975), for the proposition that, irrespective of the statutory framework, we should hold that

termination should not be granted if the parent is completely fit at the time of the hearing. In

support of this position, the dissent specifically states “a fit parent with a suitable home has a

right to the custody of his child superior to the rights of others.” Id. at 518.

       The dissent partially quotes the Supreme Court of Virginia in Harris v. Lynchburg Div. of

Soc. Servs., 223 Va. 235, 240-41 (1982): “The General Assembly’s enactment of Code

§ 16.1-283 eliminated the necessity for an explicit finding of parental unfitness in parental

termination proceedings because a finding that the proof requirements of Code § 16.1-283 are

met ‘is tantamount to a finding of parental unfitness.’” See infra at 33. The full quote from the

Supreme Court is:

               Citing our 1975 decision in Rocka v. Roanoke Co. Dep’t of
               Welfare, 215 Va. 515, Harris and Woodson both contend that their
               residual parental rights cannot be terminated absent a specific
               finding of parental unfitness. They say the trial court made no
               such finding with respect to either parent, but merely found the
               existence of the factors listed in § 16.1-283(C)(2). Nothing in this
                                                - 25 -
               new Code section, Harris and Woodson maintain, alters the Rocka
               requirement.

               We disagree. In a related case decided today, we held that the
               enactment of § 16.1-283(C)(2) eliminated the necessity for a
               specific finding of parental unfitness in termination proceedings
               between parents and social agencies. A finding that the factors
               listed in § 16.1-283(C)(2) exist, we said, is tantamount to a finding
               of parental unfitness.

Harris, 223 Va. at 240-41. Thus, in the very case cited by the dissent, the Supreme Court of

Virginia addressed—and rejected—the argument that a specific finding of parental unfitness was

required to terminate parental rights.

       In this case, there was sufficient evidence to support the circuit court’s decision to

terminate mother’s parental rights. Regarding the first prong of the statute, the circuit court

detailed why it believed termination would be in the best interests of the children. In doing so, it

properly considered the periods before and after the children’s removal. The court referred to

statements by the older two children in camera, where they related experiences in the home

before removal. The children stated they did not bathe regularly, did not brush their teeth

regularly, and did not have regular access to food. They also said they had excessive absentees

in school, and the older children felt required to stay home and care for their younger brother.

The guardian ad litem stated the children wanted to remain with their foster family and that their

grades and well-being had improved. The children’s therapist reiterated the children’s initial

condition and the progress they made in their foster home. She testified that returning the

children to mother would be “psychologically devastating for them.” Further, the circuit court

cited mother’s substance abuse issues, ongoing treatment, and failed drug test around the time of

the JDR court termination hearing. The court reiterated that the children and guardian ad litem

expressed that the prior placement was not a safe place and the children did not feel loved.

Importantly, each of these factual considerations demonstrates that the court considered all of the

                                               - 26 -
events before and after the reasonable period of time and reviewed the whole record for the best

interests of the children. The record supports the court’s finding of clear and convincing

evidence that termination was in the best interests of the children as of the date of the circuit

court’s hearing.19

       Likewise, the circuit court had sufficient evidence to conclude that there was clear and

convincing evidence that mother failed to remedy substantially the conditions that led to the

children’s removal within a reasonable period of time not to exceed twelve months. As

discussed above, the reasonable period of time relevant to the court’s analysis was the period of

approximately nine and a half months between removal on April 16, 2019 and the filing of the

termination petitions on January 28, 2020.

       In its ruling, the circuit court addressed the reasonable period of time under the facts and

circumstances of this case:

               I am not belittling mom’s situation, being in the home life that they
               were in. But that ended two years ago and she had 10 months to
               do something. And they’re even pushing to move those up, but the
               idea about 12 months is we don’t want to drag these cases to where
               16 months later they’re asking me why is it still going on. . . . And
               in that 10 months up to then, it just hadn’t taken place.

       The circuit court made a factual finding that mother’s efforts “kicked into gear about four

months after the termination decision” in the JDR court. Mother missed more than one third of

her available visitation with the children during the nine and a half months after removal. She

tested positive for methamphetamine and Suboxone throughout that period of time. Mother did

not complete the moral reconation therapy until June 10, 2020 and only completed a

psychological evaluation on June 2, 2020, approximately four and a half months after the


       19
           The dissent ignores the majority of facts in the record regarding the condition of the
children at the time of the circuit court hearing and claims we do not consider facts after the
initial nine-and-a-half-month period. As evidenced by the facts cited in this paragraph, that
claim is not accurate.
                                                 - 27 -
termination petitions were filed. Regarding housing, the assigned social worker, Mr. Adams,

testified that he heard from mother that she had found an acceptable apartment prior to the JDR

court hearing but could not verify that it was fully equipped with utilities, food, water, and

power. The permanency plans filed in January 2020 noted that there was no furniture in the

apartment outside of mother’s bedroom. Mother’s lease only had a start date of June 2020.

Finally, while mother claimed she was making progress in the months leading up to the

termination, she failed to attend, let alone participate in, both the second or third family

partnership meetings. There was sufficient evidence for the circuit court to conclude that mother

had failed to remedy the causes of the children’s removal within a reasonable period of time not

to exceed twelve months. As such, the circuit court did not err in granting the termination

petitions.

                                            CONCLUSION

        The circuit court did not err as a matter of law in terminating mother’s parental rights

with respect to the three children, and there was sufficient evidence in the record to support the

court’s factual findings. Therefore, the decision of the circuit court is affirmed.

                                                                                               Affirmed.




                                                - 28 -
Chaney, J., dissenting.

       Our law recognizes parents’ fundamental liberty interest in the care, custody,

companionship, and management of their children. Unfortunately, this case involves an

unlawful and unnecessary judicial termination of mother’s parental rights despite undisputed,

unimpeached, and unrefuted evidence that mother was not currently unfit to provide proper care

and custody of her children. Furthermore, the involuntary termination of mother’s parental

rights is unlawful because the Department failed to fulfill its affirmative statutory duty under

Code § 16.1-283(A) to investigate and consider placement of the children with their adult

brother. Because the circuit court’s foundational factual findings are without evidence to support

them and errors of law undermine the court’s judgments, I would reverse the orders terminating

mother’s parental rights and order that custody of the children be restored to their mother. I

therefore respectfully dissent.

               I. The Involuntary Termination of Mother’s Parental Rights Is Unlawful
               Because Mother Was Not Currently Unfit to Provide Proper Care and
               Custody When Her Parental Rights Were Terminated in the Circuit Court.

       The circuit court erred in terminating mother’s parental rights because the evidence,

taken in the light most favorable to the Department, failed to prove that mother was currently

unfit to provide proper care and custody for her children.

       Mother appealed to this Court to address the following assignment of error:

               The Circuit Court erred when it granted the termination petitions
               although the mother, Edna Napier, had corrected all of the reasons
               which led to the removal of her children and had a suitable place to
               live with all utilities and furnishings; therefore, the children could




                                               - 29 -
               have returned home with her on the day of the Circuit Court
               hearing.

Br. of Appellant at 1 (fourth assignment of error).20

       I conclude that the circuit court erred as a matter of law in granting the petitions for

termination of mother’s parental rights when mother had remedied all the conditions of parental

unfitness that led to the removal of her children.

                                      A. Standard of Review

       The trial court’s judgment based on evidence heard ore tenus will not be set aside unless

it is plainly wrong or without evidence to support it. See Fauquier Cnty. Dep’t of Soc. Servs. v.

Ridgeway, 59 Va. App. 185, 190 (2011); Code § 8.01-680.

       Although the trier of fact determines the weight of the evidence and the credibility of the

witnesses, the trial court “may not arbitrarily disregard uncontradicted evidence of unimpeached

witnesses which is not inherently incredible and not inconsistent with facts in the record.”

Cheatham v. Gregory, 227 Va. 1, 4 (1984); see also Hankerson v. Moody, 229 Va. 270, 274-75

(1985) (“A court may not base its findings on a suspicion which is contrary to the undisputed

positive testimony.”).




       20
           The majority does not directly address mother’s fourth assignment of error.
Consequently, the majority does not determine whether the circuit court erred by terminating
mother’s parental rights when—at the time of the termination hearing in the circuit court—
mother had remedied the conditions of parental unfitness that led to the removal of her children.
Instead, the majority considers whether the evidence is sufficient to prove the factors required for
involuntary termination of mother’s parental rights under Code § 16.1-283(C)(2). To the extent
that the majority’s discussion of Code § 16.1-283(C)(2) addresses issues that were not raised in
the assignments of error, the majority’s analysis and conclusions are not part of its holding and
amount to dicta. “[A]ssignments of error set analytical boundaries for the arguments on appeal,
provide a contextual backdrop for [the appellate court’s] ultimate ruling, and demark the . . .
border between holdings and dicta.” Forest Lakes Cmty. Ass’n, Inc. v. United Land Corp. of
Am., 293 Va. 113, 123 (2017). Because the majority’s analysis includes a construction and
application of § 16.1-283(C)(2), I address this issue in section IV of this dissent.
                                               - 30 -
       In an appeal from orders terminating parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court. Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018). However, this does not mean that we may

ignore unimpeached, unrefuted, not inherently incredible evidence supporting mother’s position

which is not inconsistent with the other evidence. See Cheatham, 227 Va. at 5.

       The issue of whether the circuit court erred in its application of Code § 16.1-283(C)(2) is

a question of statutory interpretation, which is a pure question of law that we review de novo.

See JSR Mech., Inc. v. Aireco Supply, Inc., 291 Va. 377, 383 (2016). When the sufficiency of the

evidence depends on the interpretation of a statute, this Court “review[s] the trial court’s

statutory interpretations and legal conclusions de novo.” Sink v. Commonwealth, 28 Va. App.

655, 658 (1998).

                     B. Proof of Current Parental Unfitness is a Prerequisite
                      to the Constitutional Termination of Parental Rights.

       The fundamental bond between parents and their children is of utmost constitutional

significance. The Due Process Clause of the Fourteenth Amendment guarantees a parent’s

liberty interest in “the companionship, care, custody and management of his or her children.”

Stanley v. Illinois, 405 U.S. 645, 651 (1972); see also Santosky v. Kramer, 455 U.S. 745, 753

(1982). This fundamental liberty interest of parents “does not evaporate simply because they

have not been model parents or have lost temporary custody . . . to the State.” Richmond Dep’t

of Soc. Servs. v. Crawley, 47 Va. App. 572, 581 (2006) (quoting Santosky, 455 U.S. at 753).

“Even when blood relationships are strained, parents retain a vital interest in preventing the

irretrievable destruction of their family life.” Santosky, 455 U.S. at 753.

       “The termination of parental rights is a grave, drastic, and irreversible action.” Haugen v.

Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 34-35 (2007) (quoting Lowe v. Dep’t of

Pub. Welfare of the City of Richmond, 231 Va. 277, 280 (1986)). When a court orders the
                                                - 31 -
termination of parental rights, the parent is divested of all legal relations to the child “and the

parent has no legal right to even communicate [with] or visit that child.” Id. at 34. “[T]he ties

between the parent and child are severed forever, and the parent becomes ‘a legal stranger to the

child.’” Lowe, 231 Va. at 280 (quoting Shank v. Dep’t of Social Services, 217 Va. 506, 509

(1976)).

       “While it may be occasionally necessary to sever the legal relationship between parent

and child, those circumstances are rare.” Tackett v. Arlington Cty. Dep’t of Hum. Servs., 62

Va. App. 296, 320 (2013) (quoting Lowe, 231 Va. at 280 (quoting Weaver v. Roanoke Dep’t of

Human Res., 220 Va. 921, 926 (1980))).

       Under the Due Process Clause, the lawful termination of parental rights requires proof by

clear and convincing evidence that the parent “is currently unfit to provide proper care and

custody for the child as defined by state [parental termination] statutes.” Toms v. Hanover Dep’t

of Soc. Servs., 46 Va. App. 257, 275 (2005) (alteration in original) (emphasis added) (quoting

David J. Herring, Inclusion of the Reasonable Efforts Requirement in Termination of Parental

Rights Statutes: Punishing the Child for the Failures of the State Child Welfare System, 54

U. Pitt. L. Rev. 139, 168 (1992)); see also Wright v. Alexandria Div. of Soc. Servs., 16 Va. App.

821, 829 (1993) (“Before a state may sever completely and irrevocably the rights of a parent in

his or her natural child, due process requires that the state support its allegations of parental

unfitness by at least clear and convincing evidence.” (emphasis added)); Farrell v. Warren Cty.

Dep’t of Soc. Servs., 59 Va. App. 342, 347 (2012) (“[R]egardless of what subsection of Code

§ 16.1-283 the Department proceeds under, it must prove each of its allegations by clear and

convincing evidence before the JDR court [or circuit court] may terminate a parent’s parental

rights to his or her child.” (citing Santosky, 455 U.S. at 747-48)).




                                                - 32 -
       “A fit parent with a suitable home has a right to the custody of his child superior to the

rights of others.” Rocka v. Roanoke Cty. Dep’t of Pub. Welfare, 215 Va. 515, 518 (1975); see

also Bristol Dep’t of Soc. Servs. v. Welch, 64 Va. App. 34, 44-45 (2014). “The burden was not

on [the mother] to prove her fitness; the burden was on the Department to prove [the mother’s]

unfitness before the trial court could take the ultimate, drastic, and irrevocable step of

permanently terminating her parental rights.” Berrien v. Greene Cty. Dep’t of Pub. Welfare, 216

Va. 241, 244 (1975).

       The General Assembly’s enactment of Code § 16.1-283 eliminated the necessity for an

explicit finding of parental unfitness in parental termination proceedings because a finding that

the proof requirements of Code § 16.1-283 are met “is tantamount to a finding of parental

unfitness.” Harris v. Lynchburg Div. of Soc. Servs., 223 Va. 235, 241 (1982) (citing Knox v.

Lynchburg Div. of Soc. Servs., 223 Va. 213, 220 (1982)). In enacting statutory parental fitness

factors, the General Assembly did not intend to abridge parents’ constitutional rights. See In re

Phillips, 265 Va. 81, 85-86 (2003) (“[A]ll acts of the General Assembly are presumed to be

constitutional.”). Because the General Assembly is presumed to have knowledge of

constitutional requirements recognized in binding caselaw, the proof requirements of Code

§ 16.1-283 must be construed as including an implicit finding that the parent is currently unfit to

provide proper care and custody.21 This narrowing construction of Code § 16.1-283 is necessary

to accord with the legislative intent to preserve the constitutionality of Code § 16.1-283. See,

e.g., Virginia Soc. for Hum. Life, Inc. v. Caldwell, 256 Va. 151, 157 (1998). Code § 16.1-283

must be construed to give effect to the legislative intent to comply with constitutional



       21
          When the parental unfitness factors in Code § 16.1-283(C)(2) are construed in accord
with constitutional due process requirements, the evidence here is insufficient to support the
involuntary termination of mother’s parental rights under Code § 16.1-283(C)(2). See infra,
section IV.
                                              - 33 -
requirements and to preserve parent-child relationships. See Bristol, 64 Va. App. at 45 (“Statutes

terminating the legal relationship between parent and child should be interpreted consistently

with the governmental objective of preserving, when possible, the parent-child relationship.”

(citing Richmond Dep’t of Soc. Servs. v. L.P., 35 Va. App. 573, 580 (2001))).

                          C. Mother Was Not Currently Unfit When the
                          Circuit Court Terminated Her Parental Rights.

       The evidence in the circuit court, taken in the light most favorable to the Department, did

not support a finding that mother was currently unfit to provide proper care and custody of her

children because she had remedied all the conditions of parental unfitness that led to the removal

of her children. I agree with the majority that the record establishes that three conditions of

parental unfitness led to the children’s removal: (1) the children’s exposure to their father’s

domestic violence against mother; (2) both parents’ substance abuse; and (3) both parents’

homelessness.22 See Br. of Appellant at 24. But when viewing the evidence in the light most

favorable to the Department, the undisputed, unimpeached, and unrefuted evidence establishes

that mother had remedied these three conditions of parental unfitness at the time of the circuit

court termination hearing.

                         i. The Condition of Father’s Domestic Violence

       Mother remedied the condition of her husband’s domestic violence by permanently

leaving him just before the Department removed the children. See Br. of Appellant at 26. When

mother finally decided to leave her abusive husband, he took A.N. away with him. Mother

called the police to protect A.N., which prompted the involvement of the Department.

       The record reflects that mother was the victim of her husband’s frequent and brutal

domestic violence throughout their sixteen-year marriage. Tragically, the children lived in fear


       22
         The majority identifies these same three conditions as “[t]he reasons for removal.” No
other conditions of parental unfitness are alleged.
                                                - 34 -
of their father, having observed his daily physical abuse of their mother. The father was the sole

cause of the domestic violence condition. As the circuit court found, “everybody’s evidence here

is that mom was with a bad guy who treated her badly.” The children reported that their father

regularly hit mother and often knocked her to the ground. The children also witnessed their

father threaten and try to kill mother. A.N.’s counselor reported that A.N. “constantly worries if

her Mother is okay.”

       Additionally, there was evidence that father also physically abused the children. K.N.

reported that his father hit him with belts. A.N. reported that her father hit her in the eye with a

bottle when he threw the bottle at mother and missed. After the children were removed, their

counselor reported that all three children showed symptoms of post-traumatic stress.

       Mother remedied the condition of her husband’s domestic violence by permanently

separating from him. The undisputed, unimpeached, and unrefuted evidence establishes that

mother was continuously separated from her abusive husband from April 2019 to April 2021, the

date of the circuit court termination hearing. Consequently, the children’s reunification with

mother would not expose them to father’s domestic violence.

       Therefore, because no reasonable fact-finder can find that the condition of father’s prior

domestic violence existed at the time of the circuit court termination hearing, mother’s parental

rights cannot lawfully be terminated based on this condition.

                               ii. The Condition of Substance Abuse

       The evidence, taken in the light most favorable to the Department, fails to prove that

mother abused any drugs within the twelve months preceding the circuit court termination

hearing.

       Mother began taking prescribed pain pills after suffering broken ribs in a car accident

years ago. Mother also suffered chronic pain from her husband’s prolonged physical abuse.

                                                - 35 -
Eventually mother became addicted to opiates and developed a habit of abusing prescribed

medications and illicit substances.

       Mother remedied the condition of substance abuse by March 2020. The evidence

established that mother completely abstained from substance abuse for the twelve consecutive

months preceding the circuit court termination hearing in April 2021.

       The undisputed, unimpeached, and unrefuted evidence of mother’s abstinence from

substance abuse was presented in the direct testimony of Paul Adams, the Department’s

caseworker. See Br. of Appellant at 26. Mr. Adams testified that on October 2, 2019, the JDR

court directed that mother could have “no visits if she tested positive on drug screens. And then

it was after that, that she made the change on her drug screens.” Mr. Adams further testified as

follows:

             [Department:]    Q[:] “[S]ince January of 2020, has she failed any drug
                              screens for you?”

             [Mr. Adams:]     A[:] “She did on 2/25/2020. She tested positive for
                              suboxone with a prescription. She tested positive also for
                              gabapentin.”23

       Mr. Adams testified that mother was participating in a Suboxone clinic. Mr. Adams also

testified that of twenty drug screens, mother had “7 failed drug screens, and all the failed drug

screens were mostly in the beginning.”

             [Department:]    Q[:] “So 20 you gave her, and she’s only failed one since
                              January of 2020?”

            [Mr. Adams:]      A[:] “That’s correct.”




       23
           Gabapentin is an anti-convulsant—not an opiate nor opioid. The Department’s
Exhibit 4 records a positive gabapentin result as “anti-convulsant confirmation,” and includes a
chart showing that gabapentin is not classified as an opiate nor opioid. See Code § 54.1-3454
(classifying gabapentin as a Schedule V substance); see also Code §§ 54.1-3446 and 54.1-3488
(classifying opium and opiates as Schedule I and II substances).
                                               - 36 -
       Given mother’s sustained recovery, no reasonable fact-finder could find that the

condition of substance abuse still existed as a current condition of parental unfitness at the time

of the circuit court termination hearing. Therefore, the circuit court could not lawfully terminate

mother’s parental rights based on this condition.

                                iii. The Condition of Homelessness

       The evidence, taken in the light most favorable to the Department, proved that mother

had stable and suitable housing for herself and her children at the time of the circuit court

termination hearing.

       Mother financially depended on her abusive husband, and she became temporarily

homeless after separating from him. Mother testified that she had remained with her abusive

husband because she was scared and “had nowhere else to go.” Mother explained, “I never left

this man for sixteen years, because I depended on this man. I knew without this man, I was

going to be homeless, and that’s exactly what happened when I left that man.”

       Without her husband’s financial support, mother struggled to obtain and maintain

housing after the children were removed. By June 2019, mother was living in her car. Mother

subsequently worked briefly as a live-in housekeeper. When mother was again displaced from

housing, she stayed in her car for another two weeks until she could stay with a former neighbor.

       By January 9, 2020, mother had substantially remedied the homelessness condition.

Mother had moved to Cumberland, Kentucky, where her adult son, David Frith, resided with her

grandson, L.F. Mother secured an apartment and a job and felt safe there.

       Mother notified the Department about her new home, and Mr. Adams inspected her home

on January 9, 2020. In addition to his in-court testimony, the record shows that Mr. Adams

memorialized his personal observations of mother’s home in the foster care service plan reviews

filed on January 28, 2020. Mr. Adams recorded that on January 9, 2020, mother’s home was

                                               - 37 -
“adequate in size and condition” but will “need to be completed” with beds and furniture for the

children. Mr. Adams made no report of any deficiencies regarding utilities, food, water, and

power, as would have been his duty to report had he observed any such deficiencies.24 There is

no evidence to support an inference that in January 2020, mother was unable or unwilling to

“complete” her home with necessary furnishings, as she did soon after Mr. Adams’ January 2020

home visit. Mr. Adams subsequently visited mother’s apartment in Kentucky several times.

Mr. Adams testified that this three-bedroom apartment was always neat and clean and, more

importantly, “[t]hat apartment was appropriate for the kids.” See Br. of Appellant at 25.

       In June 2020, mother moved from Kentucky back to Wise County, Virginia, where she

still resided at the time of the circuit court termination hearing in April 2021. See Br. of

Appellant at 26. Mother’s Wise County home was a four-bedroom, three-bathroom house

equipped with power and water. Every bedroom was fully furnished, providing each of the

children with their own bedroom. The undisputed, unimpeached, and unrefuted evidence

establishes that at the time of the termination hearing in the circuit court in April 2021, mother

had a suitable home where her children could reside with her. Because mother’s prior

homelessness was not a current condition of parental unfitness at the time of the termination

hearing, the circuit court could not lawfully terminate mother’s parental rights based on the

condition of homelessness.




       24
          The majority’s opinion asserts that Mr. Adams testified that he “could not verify that
[mother’s apartment] was fully equipped with utilities, food, water, and power.” On direct
examination, Mr. Adams was asked, “Did she have utilities and food and power, water?”
Mr. Adams answered, “I’m not sure what she had on generally the 9th in her home, but it was
progress.” Given that Mr. Adams personally inspected mother’s home on January 9, this
testimony does not support an inference that Mr. Adams could not verify that mother’s apartment
was fully equipped with utilities, food, water, and power. In any case, based on his multiple
home visits after January 9, 2020, Mr. Adams testified, “[t]hat apartment was appropriate for the
kids.”
                                                - 38 -
                         iv. No Current Conditions of Parental Unfitness

       Taking the evidence in the light most favorable to the Department, no reasonable

fact-finder could find that any of the three alleged conditions of parental unfitness existed at the

time of the circuit court termination hearing. Therefore, no reasonable fact-finder could find that

the conditions that led to the children’s removal rendered mother currently unfit to provide

proper care and custody of her children. Given that current parental unfitness is a prerequisite to

the lawful, constitutionally permitted termination of parental rights, the circuit court unlawfully

terminated mother’s parental rights under Code § 16.1-283(C)(2).

       Therefore, I would reverse the orders terminating mother’s parental rights and order that

custody of the three children be restored to their mother.

               II. Mother’s Parental Rights to Three of Her Children were
               Terminated in Violation of Due Process Requirements.

       In addition to the reversible error identified in mother’s fourth assignment of error,

addressed above in section I, mother’s first assignment of error also identifies grounds for

reversing the circuit court’s orders. Mother’s first assignment of error alleges that the circuit

court erred in finding that the Department “had strictly complied with the foster care plan as

required by law in regards to the target completion date listed in all three permanency plans.” In

addressing this assignment of error, I agree with the majority that it is necessary to consider

broadly whether the Department’s actions strictly complied with the “statutory scheme for the

constitutionally valid termination of residual parental rights . . . embodied in Code § 16.1-283.”25

Rader v. Montgomery Cnty. Dep’t of Soc. Servs., 5 Va. App. 523, 526 (1988). As noted by the




       25
          “‘Residual parental rights and responsibilities’ means all rights and responsibilities
remaining with the parent after the transfer of legal custody or guardianship of the person,
including but not limited to the right of visitation, consent to adoption, the right to determine
religious affiliation and the responsibility for support.” Code § 16.1-228.
                                                  - 39 -
majority, “due process requires the trial court to comply strictly with the statutory scheme for

disposition of child custody cases.” Id.

        The majority is correct to consider whether the Department strictly complied with the

statutory timelines that direct the Department in preparing and filing petitions and plans.

However, I disagree with the majority’s conclusion that “the circuit court did not err in its legal

interpretation of the statutory termination framework in finding that the Department had

complied with Code § 16.1-283(A) and (C)(2).” I conclude that the Department failed to comply

with the statutory requirements for filing the petitions for the involuntary termination of mother’s

parental rights.26

        On January 28, 2020, the Department filed three petitions to terminate mother’s residual

parental rights under Code § 16.1-283.27 Code § 16.1-283(C)(2), the basis of the termination

orders in this case, is only applicable when the child at issue is placed in foster care “as a result

of (i) court commitment, (ii) an entrustment agreement entered into by the parent or parents, or

(iii) other voluntary relinquishment by the parent or parents.” None of these three preconditions

for the lawful application of Code § 16.1-283(C)(2) was present here. See Rader, 5 Va. App. at


        26
           In violation of the due process requirement for fundamentally fair procedures, the
Department’s termination petitions failed to give mother notice of the alleged grounds for the
involuntary termination of her parental rights. The petitions contain no specific allegations and
merely reference Code § 16.1-283, not the subsection(s) under which the Department sought
termination. See, e.g., In re S.M.H., 160 S.W.3d 355, 366 (Mo. 2005) (en banc) (“Due process
requires that [t]he petition in a termination of parental rights case should contain allegations
likely to inform those persons involved of the charges . . .” (quoting In the Interest of H.R.R., 945
S.W.2d 85, 88 (Mo. App. W.D. 1997))).
        27
           The Department filed petitions to involuntarily terminate mother’s parental rights
approximately nine months after the removal of the children. However, Code § 63.2-910.2(A)
does not require the filing of termination petitions until “a child has been in foster care . . . for 15
of the most recent 22 months” or if the parent has been convicted of murder or other listed
violent offense. There is no statutory requirement for filing termination petitions when the child
is in the care of a relative or when termination of parental rights would not be in the child’s best
interests, as when “a relative has shown the will and ability to care for the child.” Code
§ 63.2-910.2(A).
                                                - 40 -
528 (holding that the circuit court’s jurisdictional authority to terminate parental rights under

Code § 16.1-283(C) requires a prior entrustment agreement or other voluntary relinquishment of

custody by the parent, or a valid commitment order transferring custody to the department).28

       In this case, there was no agreement between mother and the Department for mother’s

voluntary relinquishment of the children, and mother timely revoked her entrustment

agreement.29 Therefore, the Department’s termination petitions under Code § 16.1-283(C)(2)

were not properly filed unless an order of commitment was previously entered for each child.

       The record does not show that any commitment orders were entered in this case. The

emergency removal orders entered on April 16, 2019 did not constitute commitment orders.

Rather, the emergency removal orders merely gave the Department temporary custody of the

children, pending the adjudicatory and dispositional hearings on the abuse or neglect allegations.

See Lynchburg Div. of Soc. Servs. v. Cook, 276 Va. 465, 472 (2008) (“an emergency removal

order under Code § 16.1-251 transfer[s] temporary custody of [the child] to the [Department]”).

       Nor did the emergency removal orders “place the children in foster care” for purposes of

Code § 16.1-283(C)(2). Pursuant to the emergency removal orders, all three children were

“taken into immediate custody and placed in shelter care.”30 Code § 16.1-251(A). The General




       28
           This Court explained in Rader that a commitment order transferring custody to the
department is not valid without the prior filing of a petition to transfer custody unless the
jurisdiction of the JDR court was invoked pursuant to Code § 16.1-251 to -253. See Rader, 5
Va. App. at 526-28.
       29
           Both parents signed an entrustment agreement on October 26, 2020, but mother timely
revoked her agreement on November 2, 2020. See Code § 63.2-1223 (“A valid entrustment
agreement terminating all parental rights and responsibilities to the child shall be revocable by
either of the birth parents until . . . seven days have elapsed from the date of execution of the
agreement.”).
       30
            “‘Shelter care’ means the temporary care of children in physically unrestricting
facilities.” Code § 16.1-228.
                                               - 41 -
Assembly has distinguished shelter care placement from foster care placement,31 defining the

latter as “placement of a child through (i) an agreement between the parents or guardians and the

local board where legal custody remains with the parents or guardians or (ii) an entrustment or

commitment of the child to the local board or licensed child-placing agency.” Code § 63.2-100.

Accordingly, Code § 16.1-283(C)(2) only applies in cases involving “a child placed in foster care

as a result of (i) court commitment, (ii) an entrustment agreement entered into by the parent or

parents, or (iii) other voluntary relinquishment by the parent or parents.” Although the children

were receiving “foster care services,” this does not mean that the children were in a “foster care

placement” because “foster care services” includes “services to prevent or eliminate the need for

foster care placement.” Code § 16.1-228 (emphasis added).

       The record does not show that the JDR court entered any commitment orders before the

Department filed petitions to terminate mother’s residual parental rights on January 28, 2020.

The procedural history includes the following record events: After the removal of the children,

preliminary removal orders were entered on April 22, 2019, confirming the Department as the

children’s temporary legal custodian. See Cook, 276 Va. at 472 (“a preliminary removal order

under Code § 16.1-252 confirm[s] the [Department] as [the child’s] temporary legal custodian”).

On May 21, 2019, at the adjudicatory hearing, the JDR court found that the children were abused

or neglected as defined in Code § 16.1-228. Subsequently, on May 28, 2019, the Department

filed the initial foster care service plans, with the concurrent goals of “return to own home” and

“relative placement.” On June 11, 2019, at the dispositional hearing, the court had the




       31
         The references in the foster care service plans to “placement in approved foster home”
do not have the same meaning as “foster care placement” as defined in Code § 63.2-100.
                                              - 42 -
opportunity to enter commitment orders for each child.32 See Code § 16.1-278.2(A)(5).

However, the record does not show that the court entered any commitment orders transferring

custody of any of the children to the Department.33 Instead, the court merely approved the

Department’s initial foster care service plans filed on May 28, 2019, with concurrent goals of

“return to own home” and “relative placement.” Additionally, the plans gave mother a target

date of April 30, 2020 to achieve the plans’ goals.

       The Department filed the second set of foster care service plans on September 17, 2019.

The second set of foster care service plans again recommended the concurrent goals of “return to

own home” and “relative placement.” On October 1, 2019, the JDR court reviewed the new

foster care service plans and entered foster care review orders keeping April 30, 2020 as the

target date for mother’s goal achievement. At the October 2019 foster care review hearing, the

JDR court also set a permanency planning hearing for February 18, 2020.34

       The JDR court had no authority to hold a permanency planning hearing on February 18,

2020. The permanency planning statute, Code § 16.1-282.1, provides:



       32
           If the JDR court had entered commitment orders on June 11, 2019, transferring custody
of each child to the Department, then June 11, 2019 would be the date the children were “placed
in foster care.” The maximum twelve-month period for remediation efforts pursuant to Code
§ 16.1-283(C)(2) would then begin on June 11, 2019 and end on June 11, 2020. Prior to June 11,
2020, mother remedied all the conditions of removal, participated in a psychological evaluation,
and completed the foster care plans’ prescribed parenting classes and therapy classes.
       33
          The Department adopted and incorporated mother’s statement of the procedural facts,
including the fact that the JDR dispositional hearing on June 11, 2019 resulted only in the court’s
approval of the initial foster care plans. See Br. of Appellant at 2-3; Br. of Appellee at 1.
       34
           It is unclear from the record whether the Department filed petitions for permanency
planning before or after the October 1, 2019 review hearing—or whether the Department filed
permanency planning petitions at all—because the permanency planning petitions for each child
are undated, unsigned by the petitioner, unsigned by the intake officer, and bear no JDR clerk’s
“filed” stamp. This is significant given that Code § 16.1-282.1 requires that the Department
“shall file a petition for a permanency planning hearing 30 days prior to the date of the
permanency planning hearing scheduled by the court.”
                                                - 43 -
               A permanency planning hearing shall be held within 10 months of
               the dispositional hearing at which the foster care plan pursuant to
               § 16.1-281 was reviewed if the child (a) was placed through an
               agreement between the parents or guardians and the local board of
               social services where legal custody remains with the parents or
               guardians and such agreement has not been dissolved by court
               order; or (b) is under the legal custody of a local board of social
               services or a child welfare agency and has not had a petition to
               terminate parental rights filed on the child's behalf, has not been
               placed in permanent foster care, or is age 16 or over and the plan
               for the child is not independent living.

(Emphasis added). The plain language of Code § 16.1-282.1 states that the prerequisites for

permanency planning include the child being placed with the local board of social services

pursuant to an agreement (plus additional specified circumstances) or the child being under the

legal custody of a local board of social services or child welfare agency (plus additional specified

circumstances). Neither of these prerequisites was met in this case. Mother did not agree to

voluntarily relinquish the children, nor did the court enter an order transferring custody from

mother to the Department.

       More importantly, there was no lawful basis for the filing or granting of the petitions to

involuntarily terminate mother’s residual parental rights because the record includes none of the

preconditions for the termination of parental rights under Code § 16.1-283(C)(2): (i) a voluntary

relinquishment agreement; (ii) an entrustment agreement; or (iii) commitment. Without one of

the listed preconditions, the court cannot lawfully terminate mother’s parental rights under Code

§ 16.1-283(C)(2).

       When it was evident that mother was making substantial progress in remedying the

conditions that led to the removal of her children, the Department unfairly filed petitions to

involuntarily terminate mother’s parental rights, violating its mandate to preserve parent-child

relationships whenever possible. The Department’s failure to strictly comply with the statutory

scheme for the constitutionally valid termination of residual parental rights embodied in Code

                                               - 44 -
§ 16.1-283 constitutes an egregious due process violation. The circuit court entered termination

orders under Code § 16.1-283(C)(2) without lawful basis, thus violating mother’s due process

rights.35 Therefore, on this independent ground, I would reverse the circuit court’s termination

orders.

                 III. The Department Failed to Fulfill Its Duty under Code § 16.1-283(A)
                 to Investigate and Consider Placement with the Children’s Adult Brother.

          Before removing the children, the Department knew that the children had a pre-existing

relationship with their thirty-two-year-old brother, David Frith, and his minor son, L.F.

Nonetheless, the Department failed to investigate, consider, and report on Mr. Frith as a possible

placement for his siblings before the circuit court ordered the involuntary termination of

mother’s parental rights. Therefore, the circuit court’s presumed finding that the Department

satisfied its duty under Code § 16.1-283(A) is without evidence to support it.

                        A. The Department’s Duty under Code § 16.1-283(A)

          Before deciding to terminate a parent’s residual parental rights, “the court shall give a

consideration to granting custody to a person with a legitimate interest.” Code § 16.1-283(A)

(emphasis added). Code § 16.1-283(A) also “require[s] [the Department’s] consideration of all

‘“reasonable options for placement with immediate relatives” as a prerequisite to a parental

termination decision.’” Pilenza v. Nelson Cnty. Dep’t of Soc. Servs., 71 Va. App. 650, 654

(2020) (emphasis added) (quoting Bagley v. City of Richmond Dep’t of Soc. Servs., 59 Va. App.

522, 524 (2012) (quoting Hawthorne v. Smyth Cty. Dep’t of Soc. Servs., 33 Va. App. 130, 136

(2000))); see also Sauer v. Franklin County Dep’t of Soc. Servs., 18 Va. App. 769, 771 (1994)



           Because mother was not lawfully subjected to the Department’s termination petitions
          35

in the first place, and because mother was not lawfully required to meet any deadlines under
Code § 16.1-283(C)(2), there is no need to consider mother’s second assignment of error, which
asserts that the circuit court erred by failing to toll the Code § 16.1-283(C)(2) time limit due to
the effects of the COVID-19 pandemic and based on the Supreme Court of Virginia orders of
judicial emergency.
                                                  - 45 -
(“Before termination of parental rights by the court, the agency seeking termination has an

affirmative duty to investigate all reasonable options for placement with immediate relatives.”).

       Code § 16.1-283(A) “obligates [the Department] ‘to produce sufficient evidence so that

the court may properly determine whether there are relatives willing and suitable to take custody

of the child, and to consider such relatives in comparison to other placement options.’” Castillo

v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 567 (2018) (quoting Brown v.

Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 217 (2004)). “[The Department] had a duty

to provide the circuit court with enough information to make an informed determination of

whether a relative placement is suitable, and the circuit court had a duty to give appropriate

consideration to that information in making its determination.” Id. at 567-68. The Department

has the burden to show that no reasonable alternatives exist to terminating mother’s parental

rights. Sauer, 18 Va. App. at 771.

     B. The Department Failed to Fulfill Its Code § 16.1-283(A) Duty to Produce Sufficient
      Evidence for the Court to Assess the Suitability of Placement with the Adult Brother.

       The Department failed to fulfill its affirmative duty under Code § 16.1-283(A) to

investigate and consider placement of the children with their adult brother, and to consider such

placement as an alternative to termination of mother’s parental rights. Although the Department

knew of David Frith and his sibling relationship with the children, the Department failed to

provide the circuit court with any information about Mr. Frith before the circuit court terminated

mother’s parental rights.

       During the April 2019 removal process, the Department contacted David Frith to arrange

the transportation of T.N. and K.N. from Mr. Frith’s home in Cumberland, Kentucky. T.N. and

K.N. were visiting Mr. Frith and his son, L.F., for the weekend. L.F. and A.N. are the same age

and were best friends. After the removal, the Department did not allow the children to visit with

L.F. and David Frith.
                                               - 46 -
        When the Department arranged to pick up the children from Mr. Frith’s home, Mr. Frith

mistakenly thought the Department was returning the children to their mother. The Department

never gave Mr. Frith the option of caring for his siblings in lieu of a shelter care placement.

Although Mr. Frith testified that he never received any letters from the Department, he

eventually contacted the Department and volunteered to take care of his siblings. Rather than

investigating Mr. Frith as a placement option and reporting the results of its investigation to the

circuit court—as mandated by Code § 16.1-283(A)—the Department inexplicably told Mr. Frith

that he would have to start a process on his own and file petitions for custody of his siblings.

        Directing Mr. Frith to petition for custody did not satisfy the Department’s affirmative

duty under Code § 16.1-283(A) to investigate, consider, and report on Mr. Frith as a possible

custodian for the children. The Department had no authority to delegate to Mr. Frith its own

duty to inform the court that Mr. Frith was a willing placement for his siblings. The Department

failed to fulfill its statutory affirmative duty to inform the trial court about Mr. Frith, to provide

sufficient information to enable the court to properly consider Mr. Frith as a possible custodian,

and to consider placement with Mr. Frith as an alternative to the involuntary termination of

mother’s parental rights.

        The Department’s affirmative duty under Code § 16.1-283(A) was not satisfied in this

case unless the General Assembly intended the Department to require an interested relative to

initiate and assume a litigation position adverse to the parent as a precondition to the trial court’s

consideration of the relative as a custodian. But the plain language of Code § 16.1-283(A) shows

that the Department’s view of its statutory duty is incompatible with the General Assembly’s

legislative intent. Code § 16.1-283(A) mandates that “the court shall give a consideration to

granting custody to a person with a legitimate interest.” The trial court acted contrary to this

mandate by refusing to consider Mr. Frith as a potential custodian merely because he did not

                                                 - 47 -
petition for custody. Notwithstanding the Department’s directive, Mr. Frith had no legal

obligation to petition for custody to be considered as a potential custodian for his siblings. See

Sauer, 18 Va. App. at 771 (“[R]elatives who may be considered as alternatives [to termination of

parental rights] have no duty to present themselves as such.” (quoting Weaver v. Roanoke Dep’t

of Human Resources, 220 Va. 921, 927 (1980))).

       Mr. Frith reasonably expected the court to return his siblings to their mother. As

Mr. Frith explained in his testimony:

               [Mother] deserved them back. There’s such a thing as battered
               wife syndrome. . . . I lived with Larry; I know what a monster he
               is. The fact that she was scared, I understand. . . . I [saw] . . . a
               gun to her head. She had nowhere to go. Why would she not
               deserve to get the kids back when she went through that and then
               she’s done everything she has done to get them back? She has a
               house now. She has everything they need. . . . Child Protective
               Services was put together to help families get back together, not
               tear them apart.

The circuit court erred in terminating mother’s parental rights despite undisputed, unimpeached,

and unrefuted evidence that mother was able and willing to provide proper care and custody for

her children. See supra, section I. Apart from any consideration of parental fitness, the circuit

court erred in terminating mother’s parental rights after the Department failed to comply with its

statutory duty to investigate and produce sufficient information to enable it to consider Mr. Frith

as a custodian for his siblings, and to consider placement with Mr. Frith as an alternative to

termination of mother’s parental rights.




                                               - 48 -
       This Court’s binding caselaw does not support the majority’s holding that a relative’s

testimony at the termination hearing is sufficient to satisfy the Department’s affirmative duty

under Code § 16.1-283(A).36

                     i. Brown v. Spotsylvania Department of Social Services

       In Brown, this Court addressed the appellant’s claim that the department failed to

adequately consider placement with the grandmother before the court terminated his parental

rights. Brown, 43 Va. App. at 208, 217-18. Brown argued that the department failed to satisfy

its duty under Code § 16.1-283(A) because it failed to conduct a home study of the

grandmother’s home. Id. at 217. We held that Code § 16.1-283(A) does not require the

department to conduct a home study. Id. at 217-18. The Court reaffirmed that “[the department]

is mandated ‘to produce sufficient evidence so that the court may properly determine whether

there are relatives willing and suitable to take custody of the child, and to consider such relatives

in comparison to other placement options.’” Id. at 218 (quoting Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 131 (1991)).

       Based on the facts in Brown, this Court found that the department met the requirements

of Code § 16.1-283(A) by questioning Brown about possible placements, investigating Brown’s

grandmother as a possible placement, investigating Brown’s sister as a possible placement, and

informing the court about the facts from its investigation. Id. at 218. Brown told the department

that the grandmother “‘was not a possibility’ due to her age, her work hours, and living


       36
          The majority’s opinion also relies on Desper v. Shenandoah Valley Dep’t of Soc.
Servs., No. 0634-18-3, slip op. at 8 (Va. Ct. App. Aug. 7, 2018) (finding that the grandmother
was non-responsive to DSS’s repeated requests that she complete home study documents, and
holding that the department’s duty under Code § 16.1-283(A) was satisfied when the
grandmother testified at the parental termination hearing because “Grandmother’s testimony and
evidence, along with the testimony and evidence DSS presented, supplied the circuit court with
the necessary evidence ‘to determine whether there [were] relatives willing and suitable to take
custody of [the child], and to consider such relatives in comparison with other placement
options’” (first alteration in original) (quoting Hawthorne, 33 Va. App. at 138)).
                                                 - 49 -
arrangements.” Id. In Brown, we held that the department fulfilled Code § 16.1-283(A) because

“DSS presented the facts . . . to the trial court for its consideration in determining the propriety of

placing the child with a relative.” Id. We found that together with the information provided by

the department, the trial court considered Brown’s grandmother’s testimony about her suitability

and willingness to take custody of the child. Id. In Brown, we did not hold that the

grandmother’s testimony at the termination hearing—standing alone—satisfied the department’s

duty under Code § 16.1-283(A).

                  ii. Hawthorne v. Smyth County Department of Social Services

       In Hawthorne, this Court found that the department did not contact the child’s great aunt

to consider her as a possible placement, although the department knew of the aunt’s relationship

to the child. Hawthorne, 33 Va. App. at 133-34, 139. Although the aunt did not contact the

department, the aunt testified about her availability and suitability as a custodian at the

termination hearing. Id. This Court did not hold that the aunt’s testimony at the termination

hearing satisfied the department’s duty under Code § 16.1-283(A). Rather, we explicitly

re-affirmed Sauer and held that the department failed to satisfy its Code § 16.1-283(A) duty.

       After finding in Hawthorne that the department’s duty under Code § 16.1-283(A) was not

satisfied as to the child’s aunt—despite the aunt’s testimony at the termination hearing—we held

that the trial court’s error was harmless error. In Hawthorne, the aunt’s testimony in conjunction

with the other evidence rendered a department investigation unnecessary because the evidence

disqualified the aunt as a suitable custodian for the child. The aunt testified that she wanted

custody of the child only if the child wanted to be with her. The child’s psychologist testified

that the child had expressed a preference for placement with his foster mother if he was not

returned to his parents. Id. at 135. Given these facts, a department investigation would be “a




                                                - 50 -
vain and useless undertaking.” Id. at 139 (quoting Virginia Passenger & Power Co. v. Fisher,

104 Va. 121, 129 (1905)).

       We concluded in Hawthorne that despite the trial court’s error in failing to require the

Department to investigate and consider the aunt as a placement option, “the purpose underlying

Code § 16.1-283(A) was nevertheless met in this case.” Id. We noted in Hawthorne that

§ 16.1-283(A) requires that the court “‘give a consideration to granting custody to the relatives of

the child’ prior to terminating parental rights . . . .” Id. The trial testimony rendered a

department investigation unnecessary in Hawthorne because “the court had before it all the

evidence necessary to consider [the aunt] as a possible custodian.” See also Logan, 13 Va. App.

at 131-32 (finding that the trial court was able to properly decide not to grant custody of the child

to the grandmother “based on its observations and the facts before it,” including information

about the grandmother’s crowded living situation).

                  iii. Castillo v. Loudoun County Department of Family Services

       In Castillo, this Court held that the department satisfied its duty under Code

§ 16.1-283(A) by researching the children’s relatives, preparing a genogram, mailing letters to

relatives, supervising relative visitation with the children, conducting interviews with relatives

who seemed to be the most likely placement candidates, and providing the results of its

investigation to the court to enable the court to make informed placement decisions. Castillo, 68

Va. App. at 568. In Castillo, the Court also noted that the department provided the circuit court

with information related to the relatives’ housing, medical conditions, strained interactions with

the children, and concerning beliefs. Id. The Court further noted in Castillo that “the circuit

court carefully considered the evidence of DFS’s investigation into the relatives for placement,

including trial testimony from several potential relatives, before concluding that none of the

relatives would be suitable placements.” Id. (emphasis added). In Castillo, we did not hold that

                                                - 51 -
the relatives’ testimony at the termination hearing—standing alone—satisfied the Department’s

duty under Code § 16.1-283(A).

                                     C. Harmless Error Analysis

        In cases like this where the Department failed to satisfy its duty under Code

§ 16.1-283(A) to investigate and inform the court about a possible relative placement, the

Department’s failure to fulfill its duty is harmless error only if (i) “the court had before it all the

evidence necessary to consider [the relative] as a possible custodian,” Hawthorne, 33 Va. App. at

139, and (ii) the court “‘give[s] a consideration to granting custody to the relatives of the child’

prior to terminating parental rights . . .,” id. Neither of these requirements is met in this case.

        In doing a harmless error analysis here, I would hold that the Department’s failure to

satisfy its affirmative duty under Code § 16.1-283(A) with respect to Mr. Frith is not harmless

because (i) the circuit court did not have before it any evidence disqualifying Mr. Frith as a

willing and suitable custodian; (ii) the circuit court did not have before it necessary evidence to

lawfully grant custody to Mr. Frith; and (iii) the record rebuts the presumption that the circuit

court considered granting custody to Mr. Frith.37

        Taking the evidence in the light most favorable to the Department, the evidence does not

support a finding that Mr. Frith is not a suitable custodian. Unlike the evidence in Hawthorne

and Logan, the evidence here did not disqualify Mr. Frith as a willing and suitable custodian.

According to Mr. Frith’s testimony, he was willing to accept custody of his siblings and he was

physically, mentally, and financially able to provide proper care and custody. Mr. Frith testified

that he resided with his son in a seven-bedroom house, with five bedrooms available for his



        37
           The following amendment to Code § 16.1-283(A) became effective in July 2021, after
the termination hearing in this case: “if custody is not granted to a person with a legitimate
interest, the judge shall communicate to the parties the basis for such decision either orally or in
writing.”
                                               - 52 -
siblings. Although Mr. Frith’s income as a factory worker is limited, Mr. Frith testified that he

had adequate savings from his prior employment and investments. Mr. Frith’s testimony was

unimpeached, unrefuted, not inherently incredible, and not inconsistent with the other evidence.

See Cheatham, 227 Va. at 5. Therefore, even in the light most favorable to the Department, the

record shows that Mr. Frith is a potential relative placement.

       Based on the evidence here, including Mr. Frith’s testimony, it would not have been a

pointless exercise to require a department investigation as it would have been in Hawthorne and

Logan. Because the evidence before the circuit court did not enable it to properly decide not to

grant custody of the children to Mr. Frith, the Department’s failure to satisfy its affirmative duty

under Code § 16.1-283(A) is not harmless error.

       The circuit court did not have before it all the evidence necessary to grant custody to

Mr. Frith. On the plain terms of Code § 16.1-283(A1), when the evidence before the court does

not disqualify a particular relative, a department investigation of that relative is required before

custody can be transferred to that relative. See Code § 16.1-283(A1) (transfer of custody to a

person with a legitimate interest is authorized only “after an investigation as directed by the

court”). The General Assembly clearly did not intend for any trial court to grant custody to a

relative based only on the relative’s own testimony. Because the evidence before the circuit

court did not enable it to lawfully grant custody of the children to Mr. Frith, the Department’s

failure to satisfy its affirmative duty under Code § 16.1-283(A) is not harmless error.

       The Department’s failure to satisfy its affirmative duty under Code § 16.1-283(A) is also

not harmless under the second prong of Hawthorne’s harmless error test. Assuming arguendo

that the circuit court had before it all the evidence necessary to properly consider Mr. Frith as a

possible custodian, the Department’s failure to satisfy its Code § 16.1-283(A) duty is not

harmless error because the circuit court did not consider granting custody to Mr. Frith. Any

                                                - 53 -
presumption that the circuit court considered Mr. Frith as a possible custodian is rebutted by the

trial court’s statements on the record. During mother’s closing argument about the Department’s

failure to investigate Mr. Frith as a possible custodian, the circuit court interrupted to point out

that Mr. Frith had not filed for custody. When the circuit court pronounced its ruling moments

later, the court stated, “I can’t imagine that I would be returning them to mom, so I’m gonna go

ahead and her rights are to be considered terminated . . . .” Based on the record before us, it is

evident that the circuit court did not consider granting custody to Mr. Frith as an alternative to

terminating mother’s parental rights.

       Because the Department’s failure to satisfy its affirmative duty under Code

§ 16.1-283(A) was not harmless error, I would reverse the circuit court’s termination orders on

this independent ground.

               IV. The Evidence Does Not Support the Involuntary Termination of
               Mother’s Parental Rights Under Code § 16.1-283(C)(2).

       Before considering whether the evidence is sufficient to satisfy the proof requirements of

Code § 16.1-283(C)(2), it is necessary to consider the statutory preconditions for terminating

parental rights under Code § 16.1-283(C)(2). By its own terms, this code section is only

applicable when the child at issue is “placed in foster care as a result of (i) court commitment,

(ii) an entrustment agreement entered into by the parent or parents, or (iii) other voluntary

relinquishment by the parent or parents.” Code § 16.1-283(C)(2). See Rader, 5 Va. App. at 528

(holding that the circuit court’s jurisdictional authority to terminate parental rights under Code

§ 16.1-283(C) requires a prior entrustment agreement or other voluntary relinquishment of

custody by the parent, or a valid commitment order transferring custody to the department).

Because none of the preconditions for the lawful application of Code § 16.1-283(C)(2) were

present here, the circuit court unlawfully terminated mother’s parental rights. See supra, section

II.
                                                - 54 -
       Assuming arguendo that the JDR court’s June 11, 2019 dispositional orders included

commitment orders transferring custody of each child to the Department, I find that the evidence

is insufficient to support the involuntary termination of mother’s parental rights under Code

§ 16.1-283(C)(2). See supra at n.20. Code § 16.1-283(C)(2) provides:

               The residual parental rights of a parent or parents of a child placed
               in foster care as a result of court commitment, an entrustment
               agreement entered into by the parent or parents or other voluntary
               relinquishment by the parent or parents may be terminated if the
               court finds, based upon clear and convincing evidence, that it is in
               the best interests of the child and that:

                       ....

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end. . . .

The involuntary termination of residual parental rights under Code § 16.1-283(C)(2) requires

proof by clear and convincing evidence that (1) termination is in the best interests of the child;

(2) “without good cause, the parent . . . has been unwilling or unable within a reasonable period

of time not to exceed twelve months from the date the child was placed in foster care to remedy

substantially the conditions which led to or required continuation of the child’s foster care

placement”; and (3) the department or other rehabilitative agencies made reasonable and

appropriate efforts to assist the parent to remedy substantially the conditions which led to or

required continuation of the child’s foster care placement.

       The circuit court pronounced its judgment on the record and stated the following three

factual findings in support of its decision to involuntarily terminate mother’s parental rights:

(1) “[M]other’s efforts to try and do what was necessary in order to get the children back in the

home essentially kicked into gear about four months after the termination decision was made by
                                              - 55 -
the J&DR Court”; (2) “I am not belittling mom’s situation, being in the home life that they were

in. But that ended two years ago and she had 10 months to do something. . . . And in that 10

months up to then, it just hadn’t taken place. And [(3)] you failed a drug screen right about the

time that they were getting ready to have your hearing.”

       On appellate review, such express findings of fact are presumed to be correct, and this

Court is bound by each such factual finding unless the “finding is plainly wrong or is without

credible evidence to support it.” Floyd S. Pike Elec. Contractor, Inc. v. Commissioner, Dep’t of

Labor & Industry, 222 Va. 317, 322 (1981). Here, the circuit court’s factual findings are without

evidence to support them.

       The circuit court’s factual finding that mother’s remedial efforts “kicked into gear” four

months after the JDR court’s termination decision is without evidence to support it. The

Department’s own evidence established that by mid-June 2020—four months after the JDR

court’s termination decision—mother had substantially or completely remedied all three

conditions that led to the removal of her children. According to the undisputed, unimpeached

evidence, by mid-June 2020 mother’s remedial efforts to reunite with her children included the

following: mother maintained a suitable home for almost six months, participated in a substance

abuse clinic for eight months, substantially abstained from substance abuse for eight months,

separated from her abusive husband, participated in a psychological exam, completed moral

reconation classes, and completed parenting classes.

       Notwithstanding this undisputed, unimpeached evidence showing that mother had

substantially or completely remedied all three conditions of removal by June 2020, the

Department asked Mr. Adams on re-direct examination whether June 2020 was “when she got

serious about trying to get her kids back?” Mr. Adams answered, “That’s when she was

straightening up, getting better. That’s correct.” From this characterization of the timing of

                                               - 56 -
mother’s “serious” remedial efforts, the circuit court unreasonably inferred that mother’s

remedial efforts did not “kick into gear” until June 2020. This inference is unreasonable because

it is contradicted by the Department’s uncontradicted evidence of the actual timing of mother’s

remedial efforts, showing that mother had substantially or completely remedied the conditions of

removal by June 2020. Although we review the evidence and all reasonable inferences flowing

therefrom in the light most favorable to the Department, we may not consider unreasonable

inferences nor ignore unimpeached, unrefuted evidence supporting mother’s position. See

Cheatham, 227 Va. at 5.

       The circuit court’s factual finding that mother “had 10 months to do something” is based

on the erroneous assumptions about the beginning and ending dates of the statutory “reasonable

period of time not to exceed 12 months from the date the child was placed in foster care.” The

circuit court erroneously assumed that this statutory period began in April 2019, when the

children were removed pursuant to emergency removal orders, and ended in February 2020,

when the JDR court granted the termination petitions. Pursuant to the emergency removal orders

entered on April 16, 2019, the children were “taken into immediate custody and placed in shelter

care,” as distinguished from foster care. See Code § 16.1-251(A). Here, the children were not

“placed in foster care” in April 2019 within the meaning of Code § 16.1-283(C). See supra,

section II. Even if the children had been “placed in foster care” in April 2019, the circuit court

had no reasonable, non-arbitrary basis for identifying the date of the JDR termination hearing as

the end of the “reasonable period of time” for mother’s remediation efforts.38 It appears that the

circuit court erroneously considered its rulings to be constrained by the time frame of the JDR



       38
           Given that the court-approved foster care service plans notified mother that the target
date for remediation was April 30, 2020, and given that mother made significant progress to
remedy the conditions prior to April 30, 2020, the circuit court did not reasonably limit the
period for mother’s remediation efforts to ten months from the date of the children’s removal.
                                               - 57 -
terminations. Since the circuit court termination hearing is de novo, the circuit court should have

considered the totality of the circumstances in exercising discretion to determine the length of the

twelve-month maximum “reasonable period of time” for mother’s remediation efforts.39

       Assuming arguendo that the children were “placed in foster care” in April 2019, and that

mother had a reasonable period of ten months ending on February 18, 2020 (the date of the JDR

termination hearing) to demonstrate her willingness and ability to remedy substantially the

conditions that led to the children’s foster care placement, the evidence does not support the

circuit court’s finding that “in that 10 months up to then, it just hadn’t taken place.” When

considering the sufficiency of evidence under Code § 16.1-283(C)(2), the proper inquiry is not

whether mother completely remedied the parental unfitness conditions within the allowed period,

but whether she “failed to make reasonable progress toward eliminating the conditions” that led

to the children’s placement in foster care. Ward v. Commonwealth Dep’t of Soc. Servs. for City

of Alexandria, 13 Va. App. 144, 150 (1991). Terminations of parental rights under Code

§ 16.1-283(C)(2) “hinge . . . on the demonstrated failure of the parent to make reasonable

changes.” Toms, 46 Va. App. at 271.

       For a correct sufficiency analysis under Code § 16.1-283(C)(2), it is necessary to refrain

from substituting the word “fails” for the phrase “unwilling or unable” and to refrain from

substituting the word “remedy” for the phrase “remedy substantially.” We presume that the

General Assembly carefully chose the words it used in the statute. Jackson v. Fidelity & Deposit


       39
          Assuming arguendo that the children were “placed in foster care” on April 16, 2019,
the maximum period allowed for mother’s remediation efforts under Code § 16.1-283(C)(2)
would run from April 16, 2019 to April 16, 2020. The maximum statutory remediation period
does not end on the filing date of the termination petitions. To hold otherwise would empower
the Department to determine how much time parents are given to make reasonable changes and
demonstrate their ability and willingness to substantially remedy the conditions that led to their
children’s placement in foster care. This would deprive the courts of discretion to determine the
length of the “reasonable period of time” under Code § 16.1-283(C)(2) based on the court’s
consideration of the context and the attendant circumstances.
                                                - 58 -
Co., 269 Va. 303, 313 (2005). “[W]hen different words are used in a statute, each must be given

its own meaning if possible.” See Johnson v. Commonwealth, 53 Va. App. 608, 613 (2009). The

General Assembly legislated distinct proof requirements in Code § 16.1-283(C)(1) and (C)(2),

which shows that the General Assembly did not intend “fails” to be interchangeable with “has

been unwilling or unable.” Code § 16.1-283(C)(1) states as follows:

               The parent or parents have, without good cause, failed to maintain
               continuing contact with and to provide or substantially plan for the
               future of the child for a period of six months after the child’s
               placement in foster care notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to communicate with the parent or parents
               and to strengthen the parent-child relationship. . . .

The General Assembly’s choice not to use the word “failed” in both Code § 16.1-283(C)(1) and

(C)(2) manifests a legislative intent to distinguish “failed” from the phrase “has been unwilling

or unable.”

       Taking the evidence in the light most favorable to the Department, the evidence does not

support the circuit court’s factual finding that mother had been unwilling or unable within ten

months from the date the children were placed in foster care to remedy substantially the

conditions which led to the child’s foster care placement. According to undisputed,

unimpeached, and unrefuted evidence, within the ten-month period ending on February 18, 2020

(the date of the JDR termination hearing), mother had substantially or completely remedied the

three conditions that purportedly led to the children’s placement in foster care: (i) father’s

domestic violence; (ii) substance abuse; (iii) homelessness.

                         A. The Condition of Father’s Domestic Violence

       According to undisputed, unimpeached, and unrefuted evidence, mother separated from

her abusive husband in April 2019, and she continuously maintained that separation throughout

the ten-month period and beyond. Therefore, the evidence does not support a finding that within

                                               - 59 -
the ten-month period ending on February 18, 2020, mother was unable or unwilling to

substantially remedy the condition of her husband’s domestic violence.

                              B. The Condition of Substance Abuse

       According to undisputed, unimpeached, and unrefuted evidence, mother participated in a

substance abuse clinic from October 2019 through February 18, 2020, and she passed all her

drug screens from October 2019 to February 18, 2020. The Department’s exhibits and the

testimony of Mr. Adams, the Department’s caseworker, are the sources of this undisputed

evidence. See supra, section I. Additionally, there is no evidence to support the circuit court’s

finding that mother failed a drug screen when “they were getting ready to have [her JDR

termination] hearing.” Therefore, the evidence does not support the circuit court’s finding that

within the ten-month period ending on February 18, 2020, mother was unable or unwilling to

substantially remedy the condition of substance abuse.

                                C. The Condition of Homelessness

       According to undisputed, unimpeached, and unrefuted evidence, in early-January 2020

the Department confirmed that mother had moved into a three-bedroom apartment. Mr. Adams

personally inspected this apartment in early-January 2020, and he reported in writing that it was

“adequate in size and condition” but will “need to be completed” with beds and furniture for the

children. Based on Mr. Adams’ subsequent home visits to this apartment, Mr. Adams testified

that “[i]t was appropriate for the kids.” Therefore, the evidence does not support a finding that

within the ten-month period ending on February 18, 2020, mother was unable or unwilling to

substantially remedy the condition of homelessness.

       Taking the evidence in the light most favorable to the Department, the evidence does not

support the circuit court’s finding that mother was unwilling or unable to substantially remedy

one or more of the three conditions of parental unfitness that led to her children’s purported

                                               - 60 -
“placement in foster care.” Therefore, with all due deference to the circuit court’s role as

fact-finder, I would hold that the factual findings underlying the circuit court’s termination

orders are without evidence to support them.

       If a trial court determines that the evidence fails to prove that a parent was, without good

cause, unwilling or unable to substantially remedy the conditions that led to each child’s

placement in foster care, then the trial court must deny the department’s termination petitions

regardless of any analysis of the statutory best interests factors.40

       Assuming arguendo that without good cause, mother was—within a reasonable period

not to exceed twelve months from the date of the children’s purported “placement in foster

care”—unwilling or unable to remedy substantially the conditions that led to the children’s

placement in foster care, the involuntary termination of mother’s parental rights is unlawful

unless the permanent severance of each parent-child relationship is in the best interests of the

child. Under a proper construction of Code § 16.1-283(C)(2), the circuit court’s determination of

each child’s present best interests must consider the evidence of mother’s remediation efforts

after the twelve-month maximum “reasonable period of time” for mother to demonstrate her

willingness and ability to substantially remedy the conditions that led to the children’s purported

placement in foster care. “To temporally restrict the trial court’s consideration of the

parent-child relationship to the 12-month time limit to remedy conditions that led to foster care

would deny the fact finder the opportunity to evaluate the present best interests of the child.”



       40
           Although the best interests prong appears first in each of the subsections of Code
§ 16.1-283, this code section does not dictate an order of analysis with respect to the factors in
each subsection. In considering a petition for involuntary termination of parental rights, a court
has the discretion to begin its analysis with any prong of Code § 16.1-283(C)(2). By first
addressing the “unwilling or unable to remedy substantially” prong, a court may be better able to
objectively determine whether that prong is proven, independent of consideration of the best
interests factors. If the department fails to meet its evidentiary burden under the second prong of
Code § 16.1-283(C)(2), the termination petition fails, and the court’s inquiry should end there.
                                                - 61 -
Bristol, 64 Va. App. at 47 (emphasis added). See also Roanoke City Dep’t of Soc. Servs. v.

Heide, 35 Va. App. 328, 335 (2001) (rejecting the department’s contention “that the statute

mandates a twelve month cut-off beyond which a parent’s efforts to remedy the conditions are

not relevant”).

       Here, in determining the present best interests of each child, the circuit court erred by

limiting its consideration of mother’s remediation efforts to the ten-month period after the

children were purportedly placed in foster care. The circuit court erroneously ignored the

undisputed, unimpeached, and unrefuted evidence that at the time of the circuit court hearing,

mother had remedied all three conditions of parental unfitness that led to the removal of her

children. See supra, section I. Taking the evidence in the light most favorable to the

Department, no reasonable fact-finder could find that the conditions of domestic violence,

homelessness, or substance abuse currently existed at the time of the circuit court hearing.41

       The same result follows from applying the provisions of Code § 16.1-283(C)(2) that

specify when prima facie evidence of a condition of parental unfitness permits an inference that

the condition currently exists. When a foster care plan requires a parent to complete a program

to address a condition that led to the children’s foster care placement, Code § 16.1-283(C)(2)

provides that the parent’s failure to timely complete the program is prima facie evidence that the

relevant condition of parental unfitness currently exists. Code § 16.1-283(C)(2) states:

                  Proof that the parent . . . without good cause, [has] failed or been
                  unable to make substantial progress towards elimination of the
                  conditions which led to or required continuation of the child’s
                  foster care placement in accordance with their obligations under
                  and within the time limits or goals set forth in a foster care plan
                  . . . shall constitute prima facie evidence of this condition.



       41
          In addition to successfully remedying the conditions of unfitness by the time of the
circuit court termination hearing, mother had also participated in psychological counseling and
completed a psychological exam, moral reconation classes, and parenting classes.
                                              - 62 -
“Prima facie evidence is ‘“evidence which on its first appearance is sufficient to raise a

presumption of fact or establish the fact in question unless rebutted.”’” Chavez v.

Commonwealth, 69 Va. App. 149, 159 n.1 (2018) (emphasis added) (quoting Commonwealth v.

Dalton, 11 Va. App. 620, 623 (1991) (quoting Babbitt v. Miller, 192 Va. 372, 379-80 (1951))).

       In this case, the foster care service plans directed mother to complete moral reconation

therapy (“MRT”), and set April 30, 2020 as the target completion date. Mother completed the

twelve-class MRT course on June 10, 2020. If the outset of the COVID-19 pandemic was not

good cause for the six-week delay in completing the MRT course, then the delay constitutes

prima facie evidence of the substance abuse condition. Any prima facie evidence of the current

existence of the substance abuse condition (based on mother’s delayed completion of the MRT

course) is rebutted by undisputed, unimpeached, and unrefuted evidence that mother had

abstained from substance abuse for the twelve consecutive months preceding the circuit court

termination hearing. The Department’s exhibits and the testimony of Mr. Adams are the sources

of this uncontradicted evidence. See supra, section I. In view of this evidence, no reasonable

fact-finder could infer from mother’s delayed completion of the MRT course in June 2020 that

the substance abuse condition currently existed at the time of the circuit court termination

hearing in April 2021.

       Upon a trial court’s finding that the prior conditions of parental unfitness do not currently

exist, the trial court’s determination of each child’s best interests is constrained by the

constitutionally grounded presumption that the best interests of the child are served by

preserving the relationship between a currently fit parent and her children. See supra, section I.

Under a constitutional construction of Code § 16.1-283(C)(2), if the evidence establishes that the

conditions of parental unfitness have been remedied and do not currently exist, then the circuit




                                                - 63 -
court’s determination of each child’s best interests cannot lawfully be based on a consideration

of the statutory best interest factors.

                The general rule that the welfare or interest of the child is of
                paramount consideration in determining the question of custody
                . . . is subject to the condition that a fit parent with a suitable home
                has a right to the custody of his child superior to the rights of
                others. Here the law presumes that the child’s best interest will be
                served when in the custody of its parent.

Rocka, 215 Va. at 518.

        Therefore, even assuming arguendo that mother did not, within a reasonable period not to

exceed twelve months from the date of the children’s purported “placement in foster care,”

demonstrate a willingness and ability to substantially remedy the conditions that led to the

purported foster care placement, the evidence that mother had remedied those conditions of

parental unfitness at the time of the circuit court hearing legally compels the conclusion that

preservation of mother’s parental rights is in the best interests of the children. To hold otherwise

is to adopt a construction of Code § 16.1-283(C)(2) that is contrary to the legislative intent,

including the intent to conform with constitutional due process requirements and to preserve

parent-child relationships whenever possible. See supra, section I. Therefore, under Code

§ 16.1-283(C)(2), the circuit court erred as a matter of law when it terminated mother’s parental

rights despite undisputed, unimpeached, and unrefuted evidence that mother had remedied all the

alleged conditions of parental unfitness that led to her children’s removal.

        For the foregoing reasons, I respectfully dissent.




                                                 - 64 -